Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 1 of 73




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6 – 50,

         Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO, INC.,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1 – 5,

         Defendants.


       ORDER AFFIRMING AND ADOPTING IN PART AND REJECTING IN PART
    MAGISTRATE JUDGE’S MARCH 6, 2019 RECOMMENDATION AND GRANTING IN
         PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO DISMISS
   ______________________________________________________________________

         This matter is before the Court on the March 6, 2019 Recommendation by United

   States Magistrate Judge Michael E. Hegarty, in which the Magistrate Judge

   recommends that this Court grant in part and deny in part three motions to dismiss:

   (1) Defendants Steven Lopez and Jean Lopez’s (together, the “Lopez Defendants”)

   Motion to Dismiss (Doc. # 106); (2) Defendant United States Olympic Committee’s

   (“Defendant USOC”) Motion to Dismiss and Motion to Strike Class Action Allegations
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 2 of 73




   (Doc. # 108); and (3) Defendant USA Taekwondo, Inc.’s (“Defendant USAT”) Motion to

   Dismiss (Doc. # 109). (Doc. # 218.) Plaintiffs and all Defendants object to portions of

   the Recommendation. (Doc. ## 224–27.) For the reasons described below, the Court

   affirms and adopts in part and rejects in part the Recommendation, and it grants in part

   and denies in part Defendants’ Motions to Dismiss.

                                        I.     BACKGROUND

          The Recommendation thoroughly recites the factual and procedural background

   of this dispute and is incorporated herein by reference. (Doc. # 218.) See 28 U.S.C.

   § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only what is

   necessary to address the parties’ Objections to the Recommendation.

   A.     FACTUAL BACKGROUND

          Briefly, Plaintiffs are elite female taekwondo athletes who competed on behalf of

   the United States at international sporting events, including the Olympics. (Doc. # 68 at

   2.)

          Defendant USOC is the federally chartered corporation with “exclusive

   jurisdiction” over “all matters pertaining to United States participation in the Olympic

   Games, the Paralympic Games, and the Pan-American Games.” 36 U.S.C.

   § 220503(3)(A); 36 U.S.C. § 220502(a); see also (Doc. # 68 at 17.) Congress has

   empowered Defendant USOC to “organize, finance, and control the representation of

   the United States in . . . the Olympic Games” and other sanctioned competitions directly

   or through a sport’s national governing body and to “facilitate, through orderly and

   effective administrative procedures, the resolution of conflicts or disputes that involve


                                                2
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 3 of 73




   any of its members and any amateur athlete, coach, . . . national governing body, or

   amateur sports organization and that arise in connection with their eligibility for and

   participation” in protected international competitions. 36 U.S.C. §§ 220505(c)(3), (5).

          Defendant USAT is the national governing body (“NGB”) for the sport of

   taekwondo, recognized and regulated by Defendant USOC pursuant to 36 U.S.C.

   § 220505(c)(4). (Doc. # 68 at 17, 21.) It is a not-for-profit federation that, like the NGBs

   of scores of other sports, is charged with sponsoring and arranging amateur athletic

   competitions in the sport. See 36 U.S.C. §§ 220501(b)(3), (8). It also selects American

   taekwondo athletes, officials, and coaches to participate in the Olympics and similar

   elite, international competitions. (Doc. # 68 at 22.)

          Defendant Jean Lopez was the head coach of the American taekwondo teams at

   the 2004, 2008, 2012, and 2016 Olympic Games, and Defendant Steven Lopez, his

   brother, is a three-time Olympic taekwondo medalist for the United States. (Id. at 19.)

   Plaintiffs describe Defendant Steven Lopez as “taekwondo’s biggest star” and state that

   in the 2000s, he and Defendant Jean Lopez, along with their other siblings, were known

   across the country “as the ‘First Family’ of taekwondo.” (Id. at 9.)

          Plaintiffs allege that Defendants inflicted on them and other American female

   taekwondo athletes “forced labor and services, sex trafficking, and other travesties.”

   (Id. at 2.) They contend that the Lopez Defendants, “the primary perpetrators,” “raped

   numerous female taekwondo athletes” and that Defendant USOC and Defendant USAT

   (together, the “Institutional Defendants”) facilitated the Lopez Defendants’ sex crimes




                                                3
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 4 of 73




   and “protected [the Lopez brothers] from law enforcement and suspension by Team

   USA.” (Id. at 3.) Plaintiffs’ claims arise from two time periods:

          [F]irst, the underlying forced labor and services and sex trafficking of
          Plaintiffs . . . from 1997 to 2010, and second, the cover-up of this
          misconduct, . . . which occurred from 2006 to 2008 and then from 2015 to
          2018.

   (Id. at 5.) They contend that during the second time period, Defendants USOC and

   USAT “formed an enterprise (along with the Lopez [Defendants]) to obstruct and

   interfere with efforts to prosecute or remove the Lopez brothers from taekwondo” and

   that Defendants’ obstructionist conduct included making “false and corrupting

   statements to Congress.” (Id.)

   B.     PROCEDURAL HISTORY

          Plaintiffs initiated this litigation against Defendants on April 25, 2018, see (Doc.

   # 1), and have twice amended their Complaint, see (Doc. ## 6, 64, 68). Plaintiffs’

   Second Amended Complaint (the “SAC”), filed August 24, 2018, is the operative

   pleading. (Doc. # 68.) Plaintiffs assert 21 causes of action against Defendants and the

   United States Center for SafeSport (“SafeSport”). 1 (Id.) The Court organizes the claims

   into three categories:

        Claims Arising Under the Trafficking Victims Protection Act (“TVPA”),
           Pub. L. No. 106-386, 114 Stat. 1466 (2000) (codified as amended in
           scattered sections 8, 18, and 22 U.S.C.) 2

   1
     Plaintiffs list “John Does 1–5” in the case caption but make no mention of any John Does in
   their Complaint. See generally (Doc. # 68.) The Court is unaware of the purpose, if any, of
   listing John Does 1–5 in the case caption.
   2
     The Court observes that Plaintiff’s TVPA claims mostly arise under sections enacted in the
   Trafficking Victims Protection Reauthorization Act of 2003 (“TVPRA”), Pub. L. No. 108-193, 117
   Stat. 2875 (2003) (codified in scattered sections of 8, 18, and 22 U.S.C.). The Court
   nevertheless refers to these claims as the TVPA claims.

                                                 4
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 5 of 73




       1. Claim 1: Plaintiff Mandy Meloon’s claim of forced labor, in violation of 18
           U.S.C. §§ 1589(a), 1595(a), and 2255, against Defendant Steven Lopez;
       2. Claim 2: Plaintiff Mandy Meloon’s claim of sexual exploitation,
           transportation, and illegal sexual activity, in violation of 18 U.S.C.
           §§ 2241(c), 2243, 2421, 2422, 2423(a)–(c), and 2255, against Defendant
           Jean Lopez;
       3. Claim 3: Plaintiff Gaby Joslin’s claim of forced labor, in violation of 18 U.S.C.
           §§ 1589(a) and 1595(a), against Defendant Steven Lopez;
       4. Claim 4: Plaintiff Gaby Joslin’s claim of forced labor, in violation of 18 U.S.C.
           §§ 1589(b) and 1595(a), against Defendant USAT;
       5. Claim 5: Plaintiff Gaby Joslin’s claim of trafficking with respect to forced
           labor, in violation of 18 U.S.C. §§ 1590(a) and 1595(a), against Defendant
           Steven Lopez and Defendant USAT;
       6. Claim 6: Plaintiff Gaby Joslin’s claim of sex trafficking of children, or by
           force, fraud, or coercion, in violation of 18 U.S.C. §§ 1591(a)(1) and
           1595(a), against Defendant Steven Lopez and Defendant USAT;
       7. Claim 7: Plaintiff Gaby Joslin’s claim of benefitting from a venture that sex
           traffics children, or by force, fraud, or coercion, in violation of 18 U.S.C.
           §§ 1591(a)(2) and 1595(a), against Defendant USAT;
       8. Claim 8: Plaintiff Amber Means’s claim of forced labor, in violation of 18
           U.S.C. §§ 1589(a), 1595(a), and 2255, against Defendant Steven Lopez; 3
       9. Claim 9: Plaintiff Amber Means’s claim of forced labor, in violation of 18
           U.S.C. §§ 1589(b) and 1595(a), against the Institutional Defendants;
       10. Claim 10: Plaintiff Amber Means’s claim of trafficking with respect to forced
           labor, in violation of 18 U.S.C. §§ 1590(a), 1595(a), and 2255, against
           Defendant Steven Lopez;
       11. Claim 11: Plaintiff Amber Means’s claim of sex trafficking of children, or by
           force, fraud, or coercion, in violation of 18 U.S.C. §§ 1591(a)(1), 1595(a),
           and 2255, against the Lopez Defendants and the Institutional Defendants;
       12. Claim 12: Plaintiff Amber Means’s claim of benefitting from a venture that
           sex traffics children, or by force, fraud, or coercion, in violation of 18 U.S.C.
           §§ 1591(a)(2), 1595(a) and 2255, against the Institutional Defendants;
       13. Claim 13: Plaintiff Amber Means’s claim of sexual exploitation,
           transportation, and illegal sexual activity, in violation of 18 U.S.C. §§ 2242,
           2421, 2422, 2423(a)–(c), and 2255, against Defendant Steven Lopez;




   3
    Plaintiff Means originally asserted Claim 8 against Defendant Jean Lopez too. (Doc. # 68 at
   148.) She subsequently clarified that Claim 8 “is asserted only against Steven Lopez” and that
   Defendant Jean Lopez “was erroneously listed.” (Doc. # 139 at 3.)

                                                  5
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 6 of 73




       14. Claim 14: All Plaintiffs’ claim of obstruction, attempted obstruction, and
           interference with enforcement, in violation of 18 U.S.C. §§ 1590(b), 1591(d),
           1595(a), and 2255, against the Institutional Defendants and SafeSport; 4
       Claim Arising Under the Racketeer Influenced and Corrupt Organizations
           Act (“RICO”), 18 U.S.C. §§ 1961–68
       15. Claim 15: All Plaintiffs’ claim of violation of RICO, 18 U.S.C. § 1962(d),
           against all Defendants;
       Claims Arising Under State Common Law
       16. Claim 16: All Plaintiffs’ claim of negligent supervision against the
           Institutional Defendants;
       17. Claim 17: All Plaintiffs’ claim of negligent retention against the Institutional
           Defendants;
       18. Claim 18: All Plaintiffs’ claim of defamation against the Lopez Defendants
           and Defendant USAT;
       19. Claim 19: All Plaintiffs’ claim of negligence against the Institutional
           Defendants and SafeSport;
       20. Claim 20: All Plaintiffs’ claim of gross negligence against the Institutional
           Defendants and SafeSport; and
       21. Claim 21: All Plaintiffs’ claim of outrageous conduct against Defendant
           USOC and SafeSport.

   See (id. at 139–84.) Plaintiffs bring these claims on their own behalf and on behalf of

   two proposed nationwide classes: the “Injunction Class,” defined as “[a]ll USOC-

   governed female athletes (subject to the USOC’s ‘commercial terms’ page or any other

   contract,” and the “Damages Class,” defined as “[a]ll USOC-governed female athlete[s]

   (subject to the USOC’s ‘commercial terms’ page or any other contract[)] . . . who

   (1) participated in taekwondo from 2003 to present and (2) traveled or trained with Jean

   Lopez, Peter Lopez, or Steven Lopez.” (Id. at 134.) Plaintiffs later voluntarily withdrew

   Claims 1, 2, 6, 7, 11, 12, and 18 (Doc. # 139 at 3) and dismissed as a defendant

   SafeSport (Doc. # 223).



   4
    Plaintiffs originally asserted Claim 14 against the Lopez Defendants too. (Doc. # 168 at 156.)
   Plaintiffs later clarified that Claim 14 “is asserted against only the [I]nstitutional [D]efendants . . .
   not the Lopez [b]rothers.” (Doc. # 139 at 4.)

                                                       6
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 7 of 73




          On August 24, 2018, Defendants moved to dismiss Plaintiffs’ claims pursuant to

   Federal Rule of Civil Procedure 12(b)(6). The Lopez Defendants jointly filed a Motion to

   Dismiss (Doc. # 106); Defendant USOC filed a combined Motion to Dismiss and to

   Strike Class Action Allegations (Doc. # 108); and Defendant USAT filed a Motion to

   Dismiss (Doc. # 109). Plaintiffs responded to all three motions in an omnibus filing on

   November 1, 2018. (Doc. # 139.) Two weeks later, Defendants replied in support of

   their Motions to Dismiss. (Doc. ## 155, 157, 158.) At Defendant USOC’s request (Doc.

   # 175), Magistrate Judge Hegarty heard oral arguments on Defendant USOC’s Motion

   to Dismiss and to Strike on January 23, 2019 (Doc. # 203). 5

          Magistrate Judge Hegarty issued an exhaustive Recommendation on

   Defendants’ Motions to Dismiss on March 6, 2019, suggesting that the Court grant in

   part and deny in part the Motions to Dismiss. (Doc. # 218.) As to Plaintiffs’ TVPA

   claims, Magistrate Judge Hegarty first examined “preliminary matters,” including the

   applicable statute of limitations, the definition of “labor” and “services” in Sections

   1589(a) and 1590(a), and the definition of “venture” in Section 1589(b). (Id. at 12–24.)

   He then turned to Defendants’ arguments regarding the sufficiency of Plaintiffs’ TVPA

   claims and recommended that the Court dismiss Claim 5 as alleged against Defendant

   USAT and Claim 14 as alleged against Defendant USOC. (Id. at 24–46.) Magistrate

   Judge Hegarty recommended that Claim 15, the claim alleging that Defendants violated

   RICO, be dismissed in its entirety. (Id. at 46–54.) He next assessed Plaintiffs’ state


   5
    Magistrate Judge Hegarty denied without prejudice Plaintiffs’ Conditional Motion for Time to
   Seek Leave to Amend Complaint (Doc. # 196) at the hearing on January 23, 2019. (Doc. # 203
   at 2.)

                                                 7
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 8 of 73




   common law claims and advised the Court to dismiss Claim 16 in its entirety; Claim 17

   in its entirety; Claim 19 as alleged against Defendant USAT; and Claim 20 as alleged

   against Defendant USAT. (Id. at 54–66.) Because “Plaintiffs withdrew the majority of

   their claims against [Defendant] Jean Lopez” and he recommended that the RICO claim

   be dismissed, Magistrate Judge Hegarty concluded that Defendant Jean Lopez should

   be dismissed from the case. (Id. at 72.) Turning to Defendant USOC’s request to strike

   Plaintiffs’ class action allegations pursuant to Rule 12(f) (Doc. # 108 at 25), Magistrate

   Judge Hegarty recommended that the Court strike Plaintiffs’ proposed Damages Class

   as overbroad. (Doc. # 218 at 69.)

          All parties object to various portions of the Recommendation. Defendant USOC,

   the Lopez Defendants, and Defendant USAT filed separate Objections on March 20,

   2019 (Doc. ## 224–26), and Plaintiffs filed an omnibus Response on April 3, 2019 (Doc.

   # 233). Plaintiffs also filed an Objection to the Recommendation on March 20, 2019

   (Doc. # 227), to which Defendant USOC and Defendant USAT both responded on April

   3, 2019 (Doc. ## 232–33). Defendants’ Motions to Dismiss, Magistrate Judge Hegarty’s

   Recommendation, and the parties’ Objections are ripe for the Court’s review.

                              II.    APPLICABLE LEGAL PRINCIPLES

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommended] disposition that has been

   properly objected to.” In conducting its review of proper objections, “[t]he district judge


                                                8
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 9 of 73




   may accept, reject, or modify the recommended disposition; receive further evidence; or

   return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

          An objection is properly made if it is both timely and specific. United States v.

   One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d 1057, 1059

   (10th Cir. 1996). Parties may not raise in their objections any novel arguments that they

   did not raise before the magistrate judge. Such arguments are deemed waived.

   Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996); see, e.g., Stout v. Seitz, No.

   17-cv-01904-CMA-STV, 2018 WL 2948222, *4 (D. Colo. June 13, 2013) (declining to

   consider arguments regarding dismissal under Rule 12(b)(6) where the plaintiff raised

   them for the first time in her objections to a recommendation).

          Where no party objects to the recommendation of a magistrate judge, “the district

   court is accorded considerable discretion with respect to the treatment of unchallenged

   magistrate reports. In the absence of timely objection, the district court may review a

   magistrate [judge’s] report under any standard it deems appropriate.” Summers v.

   Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

   B.     DISMISSAL PURSUANT TO RULE 12(B)(6)

          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

   dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

   Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh

   potential evidence that the parties might present at trial, but to assess whether the

   plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be




                                                  9
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 10 of 73




    granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and

    quotation marks omitted).

           “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

    allegations are true and construes them in the light most favorable to the plaintiff.” Hall

    v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a

    complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

    relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of

    a motion to dismiss, means that the plaintiff pleaded facts which allow “the court to draw

    the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

    The Iqbal evaluation requires two prongs of analysis. First, the court identifies “the

    allegations in the complaint that are not entitled to the assumption of truth,” that is,

    those allegations which are legal conclusions, bare assertions, or merely conclusory.

    Id. at 679–81. Second, the Court considers the factual allegations “to determine if they

    plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

    claim for relief, such claim survives the motion to dismiss. Id. at 679.

           However, the court need not accept conclusory allegations without supporting

    factual averments. S. Disposal, Inc., v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir.

    1998). “[T]he tenet that a court must accept as true all of the allegations contained in a

    complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

    cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

    U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid of


                                                  10
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 11 of 73




    further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

    that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

    possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                             III.    DISCUSSION

           The Court addresses the parties’ various objections to Magistrate Judge

    Hegarty’s analysis by claim, in chronological order.

    A.     PLAINTIFFS’ TVPA CLAIMS

           Of their TVPA claims, Plaintiffs have withdrawn Claims 1, 2, 6, 7, 11, and 12.

    (Doc. # 139 at 3.)

           1.      Claim 3: Plaintiff Joslin’s claim of forced labor, in violation of 18
                   U.S.C. §§ 1589(a) and 1595(a), against Defendant Steven Lopez

           In Claim 3, pursuant to 18 U.S.C. § 1595(a), Plaintiff Joslin alleges that

    Defendant Steven Lopez violated 18 U.S.C. §§ 1589(a)(2) and (4) by obtaining her

    “labor and services”—namely, her “forced sexual services”—“by means of serious

    harm” or threats thereof and “through a scheme, plan, or pattern intended to cause [her]

    to believe that, if . . . she did not perform such labor or services, she would suffer

    serious harm or physical restraint.” (Doc. # 68 at 142.) Plaintiff Joslin asserts that when

    Defendant Steven Lopez coached her at a tournament in Bonn, Germany in April 2006,

    he entered her hotel room on the night before her first match, turned on a “graphic

    pornographic movie,” “pinned [her] to the bed, face down, pulled down her pants and

    mounted her,” “penetrated [her], ejaculated inside her, and left the room.” (Id. at 124.)

    Plaintiff Joslin contends that during that incident, “[i]t was clear . . . that Steven required

    sex before he would address his responsibilities as her coach.” (Id.) She alleges that

                                                    11
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 12 of 73




    she “continued to allow Steven to have sexual intercourse with her” until 2010 “out of

    fear of the Lopez brothers.” (Id. at 125.)

           Section 1595 provides a civil cause of action for victims of any crime under

    Chapter 77, Title 18 of the United States Code. 18 U.S.C. § 1595. Section 1589

    prohibits forced labor or services:

           (a) Whoever knowingly provides or obtains the labor or services of a person
                by any one of, or by any combination of, the following means--
              (1) by means of force, threats of force, physical restraint, or threats of
                   physical restraint to that person or another person;
              (2) by means of serious harm or threats of serious harm to that person or
                   another person;
              (3) by means of the abuse or threatened abuse of law or legal process;
                   or
              (4) by means of any scheme, plan, or pattern intended to cause the
                   person to believe that, if that person did not perform such labor or
                   services, that person or another person would suffer serious harm or
                   physical restraint,
           shall be punished as provided under subsection (d).

    18 U.S.C. § 1589(a). “One can violate the statute either as a primary offender” under

    Section 1589(a) “or simply by benefitting financially from participation in a ‘venture’ with

    the primary offender” under Section 1589(b). Bistline v. Parker, 918 F.3d 849, 871

    (10th Cir. 2019). In Claim 3, Plaintiffs allege that Defendant Steven Lopez was the

    primary offender and is liable pursuant to Section 1589(a).

           The Lopez Defendants moved to dismiss Claim 3 on the grounds that it is “barred

    by the statute of limitations, as well as the plain meaning of the statute,” and that

    Plaintiffs “fail to adequately allege that they were forced to provide any labor or

    services.” (Doc. # 106 at 6–10.)




                                                 12
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 13 of 73




                  a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty recommended that “the Lopez Defendants’ Motion to

    Dismiss Claim 3 be denied.” (Doc. # 218 at 29.) As to the statute of limitations,

    Magistrate Judge Hegarty discussed the applicable statute of limitations for all TVPA

    claims in his analysis of “preliminary matters.” (Id. at 12–16.) The parties’ dispute over

    the applicable limitations period is rooted in the legislative history of the TVPA, which

    Magistrate Judge Hegarty summarized:

           Congress originally passed the Victims of Trafficking and Violence
           Protection Act in 2000. This Act created only criminal penalties for conduct
           currently prohibited in 18 U.S.C. §§ 1589 and 1590. In 2003, Congress
           amended the Act to add a private right of action for victims of violations
           of §§ 1589, 1590, or 1591 at § 1595. At the time, the statute carried a four-
           year limitations period for filing civil actions. Congress amended the
           TVPA’s limitations period to ten years on December 23, 2008.

    (Id. at 12–13) (emphasis added) (internal citations omitted). Persuaded by the logic of

    the Court of Appeals for the Fourth Circuit in Cruz v. Maypa, 773 F.3d 138, 145 (4th Cir.

    2014), Magistrate Judge Hegarty concluded:

           Any of Plaintiffs’ TVPA claims that were unexpired when Congress
           amended the Act [on December 23, 2008] to include a ten-year limitations
           period are timely to the extent they fall within ten years of the filing the First
           Amended Complaint [(May 4, 2018)].

    (Doc. # 218 at 13–15.) As applied to Claim 3, Magistrate Judge Hegarty reasoned that

    Plaintiff Joslin’s claim is timely “because some of the alleged sexual conduct occurred

    after May 4, 2008.” (Id. at 27.)

           Magistrate Judge Hegarty then found that the SAC “plausibly alleges [Defendant]

    Steven Lopez] obtained [Plaintiff Joslin’s] services via means prohibited in

    [Section] 1589(a)(1)–(4).” (Id. at 27–29.) He had previously explained in his discussion

                                                  13
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 14 of 73




    of preliminary matters that “labor and services,” as used in Sections 1589(a) and

    1590(a), covers coerced sexual acts such as the “pay-to-play sexual acts alleged in the

    SAC.” (Id. at 16–18) (citing United States v. Kaufman, 546 F.3d 1242, 1259–63 (10th

    Cir. 2008)). As to Claim 3, he determined that only Section 1589(a)(2), which concerns

    “serious harm or threats of serious harm” to the person providing the labor or services

    or to another person, “could potentially support [Plaintiff Joslin’s] claim.” (Id. at 27.)

    After reviewing the statutory definition of “serious harm,” relevant case law, and

    Plaintiffs’ allegations, Magistrate Judge Hegarty concluded that because “no Defendant

    in this case argues that the alleged ‘serious harm’ is insufficient as a matter of law to

    support a claim under the TVPA” and because no party had presented him with (nor

    had he found) “binding law identifying the ‘minimum for conduct that is actionable under

    the TVPA,’” Plaintiff Joslin’s allegations in Claim 3 are sufficiently plausible to survive

    the Lopez Defendants’ Motion to Dismiss. (Id. at 28–29.)

                  b.      Objections to the Recommendation and the Court’s Review

           The Lopez Defendants reprise two arguments in their Objection that they

    previously made in their Motion to Dismiss: that Claim 3 is barred by the statute of

    limitations “that existed at the time that [the claim] arose” and that Plaintiffs fail to state a

    claim upon which relief can be granted. (Doc. # 225 at 4–11.)

                          i.     Statute of Limitations for TVPA Claims

           The Court concludes that for Claim 3 and Plaintiffs’ other TVPA claims, the

    TVPA’s existing ten-year statute of limitations applies—even to claims based on

    conduct that allegedly occurred when the TVPA had a four-year limitations period


                                                   14
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 15 of 73




    (before December 23, 2008), so long as the claim had not yet been barred by the four-

    year limitation when the ten-year limitation was passed into law. It thus affirms

    Magistrate Judge Hegarty’s assessment of the statute of limitations applicable to

    Plaintiffs’ TVPA claims and rejects the Lopez Defendants’ argument that Claim 3 is time

    barred.

           Like Magistrate Judge Hegarty, the Court is persuaded by the Fourth Circuit’s

    reasoning in Cruz. The plaintiff in Cruz alleged that she was forced to work for the

    defendants at well-below minimum wages from 2002 until she escaped in January

    2008. 773 F.3d at 141. At the time the alleged conduct took place (2002 until January

    2008), the TVPA was governed by a four-year statute of limitations. Id. at 143–44. On

    December 23, 2008, Congress amended the TVPA to include a ten-year statute of

    limitations. Id. The plaintiff filed the lawsuit on July 16, 2013, alleging violations of

    Sections 1589 and 1590, among other claims. Id. at 142–43. The district court

    dismissed all the claims as time-barred. Id. at 143. The plaintiff argued on appeal to

    the Fourth Circuit that her TVPA claims should be subject to the ten-year statute of

    limitations enacted in 2008. Id. The defendants asserted that application of the TVPA’s

    ten-year limitation period, enacted after the alleged conduct, would be impermissibly

    retroactive. Id.

           The Fourth Circuit held that “applying the [TVPA’s] extended limitations period to

    claims that were unexpired at the time of its enactment”—December 23, 2008—“does

    not give rise to an impermissible retroactive effect.” Id. at 145. To reach that

    conclusion, the Fourth Circuit applied the “framework for determining whether a statute


                                                  15
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 16 of 73




    applies retrospectively to pre-enactment conduct” that is set forth in Landgraf v. USI

    Film Products, 511 U.S. 244 (1994). 773 F.3d at 144–45. At the second step of the

    Landgraf framework, determining whether the statute would operate retroactively, the

    Fourth Circuit looked to a previous case in which it had applied the Landgraf framework

    to a limitations period extension in the Veterans’ Benefit and Improvement Act, enacted

    after the plaintiff’s claims had expired under the old statute of limitations, and found that

    the new, extended statute of limitations would have an impermissible retroactive effect if

    applied to the plaintiff’s expired claims. Id. (citing Baldwin v. City of Greensboro, 714

    F.3d 828, 837 (4th Cir. 2013)). Its holding in that case “suggest[ed] a distinction

    between expired claims and claims that were alive when the new limitations period was

    enacted.” Id. at 145. The Fourth Circuit explained this distinction “makes sense for two

    reasons:” first, because “applying a new limitations period to unexpired claims does not

    ‘attach new legal consequences to events completed before its enactment’” but “rather

    merely prolongs the time during which legal consequences can occur,” and second,

    because, “in the criminal context, there is a consensus that extending a limitations

    period before prosecution is time-barred does not run afoul of the Ex Post Facto Clause

    of the Constitution.” Id.

           Accordingly, the Fourth Circuit rejected the defendants’ argument that applying

    the TVPA’s extended limitations period to claims that were unexpired at the time of its

    extension was impermissibly retroactive. Id. Whether the plaintiff’s TVPA claims could

    proceed, it continued, would depend “on whether they were still alive under the old four-

    year statute of limitations period when Congress enacted the new statute of limitations


                                                 16
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 17 of 73




    on December 23, 2008.” Id. Because that date was more than four years after the

    plaintiff began working for the defendants, the Fourth Circuit remanded the case to the

    district court to determine whether the plaintiff’s TVPA claims warranted equitable tolling

    “until December 23, 2004, four years before” Congress extended the TVPA’s limitations

    period. Id. at 146.

           Numerous other courts, including one in this jurisdiction, have reached similar

    conclusions that TVPA’s ten-year statute of limitations applies if the plaintiff’s claims

    were alive when Congress amended the TVPA on December 23, 2008, to lengthen the

    statute of limitations. See, e.g., Camayo v. John Peroulis & Sons Sheep, Inc., Nos. 10-

    cv-00772, 11-cv-001132, 2013 WL 3927677, *2 (D. Colo. July 20, 2013); Lama v. Malik,

    192 F. Supp. 3d 313, 322–23 (E.D.N.Y. 2006) (collecting cases). But see Abarca v.

    Little, 54 F. Supp. 3d 1064 (D. Minn. 2014).

           The Court adopts the reasoning of the Fourth Circuit and rejects the Lopez

    Defendants’ argument that applying the ten-year limitations period to Claim 3 and

    Plaintiffs’ other TVPA claims is an “improper retroactive application under Landgraf

    because it involves the creation of additional liability for Steven Lopez.” (Doc. # 225 at

    8.) Claim 3 was not expired on December 23, 2008, when Congress extended the

    TVPA limitations period to ten years. By applying the ten-year statute of limitations, the

    Court does not expose Defendant Steven Lopez to any new legal consequences; it

    “merely prolongs the time during which legal consequences can occur.” 773 F.3d at

    145; see also Camayo, 2013 WL 3927677 at *2 (holding that the amendment of TPVA’s

    statute of limitations “did not . . . change the Defendants’ rights or impose any


                                                 17
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 18 of 73




    substantive burden on them;” it “merely extended the time in which a plaintiff may assert

    claims for violations of already-existing rights.”). This does not amount to an

    impermissible retroactive effect. Under TVPA’s ten-year limitations period, Claim 3 is

    timely. The Court affirms Magistrate Judge Hegarty’s conclusion on this point.

           The Lopez Defendants’ Objection does not persuade the Court otherwise. 6 The

    Lopez Defendants attempt to distinguish Cruz from their case by describing the Fourth

    Circuit as “carv[ing] out a narrow distinction to the rule against retroactivity for claims to

    which an ‘equitable tolling’ basis existed, to distinguish the claims as ‘unexpired.’” (Doc.

    # 225 at 7.) In this case, they contend, “Plaintiffs are not entitled to the remedy of

    equitable tolling” because “the facts that existed in Cruz to justify equitable tolling do not

    exist in the present case.” (Id.) That completely mischaracterizes the Fourth Circuit’s

    opinion in Cruz and Plaintiffs’ theory of this case. Notably, the Fourth Circuit did not

    consider the doctrine of equitable tolling until after it had concluded that “applying the

    [TVPA’s] extended limitations period to claims that were unexpired at the time of its

    enactment does not give rise to an impermissible retroactive effect.” Only after so

    concluding did it address equitable tolling to determine whether the plaintiff’s TVPA

    claims were unexpired under the previous four-year limitations period when Congress


    6
      The Court also rejects the Lopez Defendants’ second contention, that Magistrate
    Judge Hegarty’s “refusal to ‘follow’” the case upon which they relied in their Motion to
    Dismiss, Abarca v. Little, 54 F. Supp. 3d 1064 (D. Minn. 2014), “was based on an
    incorrect distinction” he drew between Abarca and Cruz. (Doc. # 225 at 8–9.) As
    Magistrate Judge Hegarty explained, Abarca has little persuasive value because, unlike
    in the case presently before this Court, the plaintiff in Abarca asserted his civil claims
    “under [TVPA] provisions that previously only imposed criminal liability.” 54 F. Supp. 3d
    at 1069.

                                                  18
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 19 of 73




    extended the limitations period to ten years on December 23, 2008. Cruz, 773 F.3d at

    145. In this case, there is no question that Claim 3 was unexpired when Congress

    amended TVPA’s statute of limitations in late 2008. The Court agrees with Plaintiffs

    that they “do not assert—nor do they need to—that the limitations period for their claims

    should be equitably tolled.” (Doc. # 231 at 17.)

           For the foregoing reasons, the Court affirms Magistrate Judge Hegarty’s

    conclusion that Claim 3 is not time-barred.

                         ii.    Sufficiency of Factual Allegations

           Seeing no clear error in his analysis, the Court affirms Magistrate Judge

    Hegarty’s determination that Plaintiffs’ Claim 3 plausibly alleges a claim against

    Defendant Steven Lopez. See (Doc. # 218 at 29); Summers, 927 F.2d at 1167.

           In their Objection, the Lopez Defendants state that “Plaintiffs’ TVPA claims,”

    Claims 3, 5, 8, 10, and 13, "are not sufficiently pled” because the SAC is “long on

    conclusory allegations and utterly devoid of the requisite factual specificity.” (Doc.

    # 225 at 10.) The Lopez Defendants did not raise this argument in their Motion to

    Dismiss. Rather, they argued therein that Claim 3 must be dismissed for failure to state

    a claim because Plaintiffs did not adequately allege “that they were forced to provide

    any labor or services” to the Lopez Defendants. (Doc. # 106 at 8.) According to the

    Lopez Defendants’ Motion to Dismiss, Plaintiffs “voluntarily remained” on the national

    taekwondo team and their alleged sexual conduct was “their contributions to

    [D]efendants USOC and/or USAT.” (Doc. # 106 at 8.) Because the Lopez Defendants




                                                  19
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 20 of 73




    did not previously argue that Claim 3 makes only conclusory statements and is devoid

    of factual allegations, this argument is deemed waived. See Marshall, 75 F.3d at 1426.

           Moreover, the Lopez Defendants’ objection that Plaintiffs’ TVPA claims are not

    sufficiently pled is improper due to lack of specificity; it fails to even mention Magistrate

    Judge Hegarty’s analysis of the sufficiency of Claim 3. See (Doc. # 225 at 10–11.)

    Because their objection is not properly made, the Court reviews the part of the

    Recommendation to which they object under a clear error standard. See Summers, 927

    F.2d at 1167. Finding no clear error, the Court affirms this portion of the

    Recommendation.

           In sum, the Court is satisfied upon its de novo review that Magistrate Judge

    Hegarty correctly concluded that Claim 3 is timely and is adequately pled. The Court

    thus denies the Lopez Defendants’ Motion to Dismiss Claim 3.

           2.     Claim 4: Plaintiff Joslin’s claim of forced labor, in violation of 18
                  U.S.C. §§ 1589(b) and 1595(a), against Defendant USAT

           Claim 4 alleges that Defendant USAT is liable under Section 1589(b) because it

    “knowingly benefitted from participation in a venture with [Defendant] Steven Lopez,

    knowing or in reckless disregard of the fact that the venture was engaging in the . . .

    obtaining of [Plaintiff Joslin’s] labor or services by means of . . . serious harm or threats

    of serious harm.” (Doc. # 68 at 143.) Plaintiff Joslin asserts that she “reported

    Defendant Steven Lopez’s abuse” to Defendant USAT. (Id.) Defendant USAT

    benefitted from Defendant Steven Lopez’s conduct, Plaintiffs continue, “by collecting

    money through sponsorships, grants, and for medals achieved at competitions, and for



                                                  20
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 21 of 73




    his recruitment and training of other elite taekwondo athletes, despite indications that

    [Plaintiff] Joslin was being abused and raped.” (Id. at 144.)

           As the Court stated above, pursuant to Section 1589(b), one can be liable for

    violation of Section 1589’s prohibition on forced labor or services “simply by benefitting

    financially from participation in a ‘venture’ with the primary offender.” Bistline, 901 F.3d

    at 871. Section 1589(b) provides:

           (b) Whoever knowingly benefits, financially or by receiving anything of
           value, from participation in a venture which has engaged in the providing or
           obtaining of labor or services by any of the means described in subsection
           (a), knowing or in reckless disregard of the fact that the venture has
           engaged in the providing or obtaining of labor or services by any of such
           means, shall be punished as provided in subsection (d).

    18 U.S.C. § 1589(b). The term “venture” “has not be defined in the context of [Section]

    1589(b).” Bistline, 901 F.3d at 873.

           Because the venture liability provisions in Sections 1595(a), 1589(b), and

    1591(d) were not added to the TVPA until December 23, 2008, Defendant USAT moves

    to dismiss Claim 4, as well as Claims 5, 6, 7, 9, 11, 12, and 14, on the ground that

    Section 1595(a) “cannot be applied retroactively to support a civil cause of action for

    misconduct that allegedly occurred prior to December 23, 2008.” (Doc. # 109 at 9–10.)

    It argues that Claim 4 must be dismissed because “all of the Lopez [b]rothers’ relevant

    alleged misconduct directed towards Plaintiffs” and its own alleged conduct took place

    before 2006, “prior to authorization of civil claims against . . . those who benefit from

    participation in a venture in violation of the chapter.” (Id. at 10–11.) However,

    Defendant USAT did not explain its characterization that Plaintiffs’ TVPA claims,



                                                 21
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 22 of 73




    including Claim 4, “involve conduct prior to December 23, 2008,” but no conduct

    thereafter. See (id. at 13–9.)

                  a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty decided that Plaintiff Joslin “has plausibly stated a

    claim against [Defendant] USAT under [Section] 1589(b)” and recommended that

    Defendant “USAT’s Motion to Dismiss Claim 4 be denied.” (Doc. # 218 at 31.) By

    noting that Claim 4 is only “valid” for alleged conduct that took place between December

    23, 2008, and May 4, 2018, he implicitly agreed with Defendant USAT that Sections

    1589(b) and 1591(d) cannot support a claim based on conduct that took place before

    those subsections were enacted on December 23, 2008. See (id. at 29.)

           The bulk of Magistrate Judge Hegarty’s discussion of Claim 4 was an application

    of the four elements of a Section 1589(b) claim to Plaintiffs’ allegations. See (id. at 29–

    31.) He concluded that Plaintiffs’ SAC satisfies all four elements. (Id.) First, the

    allegations “plausibly establish that the relationship between [Defendant] Steven Lopez

    and [Defendant] USAT is a venture.” (Id. at 30.) Second, Defendant USAT does not

    dispute that it “knowingly benefitted from its relationship with [Defendant] Steven

    Lopez.” (Id.) Magistrate Judge Hegarty cited Defendant Steven Lopez’s participation in

    the 2016 Olympics and 2017 World Championships as instances “well within the period

    that the claim is available” when Defendant USAT “benefitted from th[e] relationship.”

    (Id.) Third, “the SAC plausibly alleges the venture engaged in obtaining [Plaintiff]

    Joslin’s labor or services;” but for the venture, Magistrate Judge Hegarty explained,

    Defendant Steven Lopez “would not have obtained—nor have been able to obtain—


                                                22
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 23 of 73




    [Plaintiff] Joslin’s sexual services.” (Id. at 30–31.) And fourth, in light of Plaintiffs’

    allegations that Defendant USAT “began an investigation of the Lopez brothers in 2014”

    and hired an investigator, Donald Alperstein, in March 2015, see (Doc. # 68 at 60–61,

    82), Plaintiffs “plausibly allege[] [Defendant] USAT knew or recklessly disregarded that

    [Defendant] Steven [Lopez] had obtained the services of Plaintiffs.” (Doc. # 218 at 31.)

                   b.     Objections to the Recommendation and the Court’s Review

           Defendant USAT’s objection to Magistrate Judge Hegarty’s recommendation that

    its Motion to Dismiss be denied as to Claim 4 (and Claim 9) raises an entirely new

    argument in favor of dismissal. See (Doc. # 226 at 4–6.) It contends that Plaintiff Joslin

    does not have standing to assert Claim 4 because “[t]here is no nexus between [its]

    alleged violation of 18 U.S.C. § 1589(b) and the damages alleged under Plaintiffs’

    forced labor claims.” (Id. at 4.) To the best of the Court’s understanding, Defendant

    USAT’s position is that Plaintiff Joslin is without standing to bring Claim 4 because

    Section 1595(a) “authorizes the victim of a violation of [Section] 1589 to bring a civil

    action for damages,” but Plaintiff Joslin was “no longer” a “victim[] in the alleged

    venture” “by the time [Defendant] USAT allegedly learned of [Defendant] Steven

    Lopez’s venture in 2014 or 2015 and by the time [it] allegedly knowingly benefitted from

    the venture in 2016 and 2017” because she is a “former member[s] of USAT and . . .

    had stopped competing in taekwondo, at the latest, in approximately 2011.” (Id. at 5–6.)

    This argument is completely different than the one Defendant USAT raised in its Motion

    to Dismiss and its Reply in support thereof. As such, for purposes of this Court’s review




                                                   23
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 24 of 73




    of the Recommendation, Defendant USAT waived this argument, see Marshall, 75 F.3d

    at 1426, and the Court declines to consider it. See Stout, 2018 WL 2948222 at *4.

           There is no clear error in Magistrate Judge Hegarty’s analysis of Claim 4. See

    Summers, 927 F.2d at 1167. He appropriately applied the elements of a Section

    1589(b) claim to the allegations in the SAC. The Court therefore overrules Defendant

    USAT’s Objection with respect to Claim 4, and adopts Magistrate Judge Hegarty’s

    recommendation that Defendant USAT’s Motion to Dismiss as to Claim 4 be denied.

           3.     Claim 5: Plaintiff Joslin’s claim of trafficking with respect to forced
                  labor, in violation of 18 U.S.C. §§ 1590(a) and 1595(a), against
                  Defendant Steven Lopez and Defendant USAT

           Bringing Claim 5 pursuant to the civil remedy provision of Section 1595(a),

    Plaintiff Joslin asserts that Defendant Steven Lopez and Defendant USAT violated 18

    U.S.C. § 1590, which imposes liability for human trafficking. (Doc. # 68 at 144–45.)

    Specifically, the SAC alleges that Defendant Steven Lopez “knowingly recruited and

    fraudulently enticed [Plaintiff Joslin] to come to Bonn, Germany, with the intention of

    forcing her into sexual labor and services for him.” (Id. at 144.) It further alleges that

    Defendant USAT, “through [its] agent, [Defendant] Steven Lopez, knowingly transported

    [Plaintiff Joslin] to Bonn, Germany, and to various tournaments and training centers

    between 2006 and 2010.” (Id. at 145.)

           The TVPA imposes liability for trafficking, which is separate and distinct from

    liability for forced labor or services. Baxla v. Chaudhri, 225 F. Supp. 3d 588, 593 (E.D.

    Va. 2016). Section 1590(a) outlines the liability for human trafficking as follows:




                                                 24
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 25 of 73




           Whoever knowingly recruits, harbors, transports, provides, or obtains by
           any means, any person for labor or services in violation of this chapter shall
           be fined under this title or imprisoned not more than 20 years, or both.

    18 U.S.C. § 1590(a).

           Defendant USAT moved to dismiss Claim 5, as well as Plaintiffs’ other claims

    under Section 1595(a) (Claims 3, 6, 7, 9, 11, 12, and 14), “because [Section 1595(a)]

    cannot be applied retroactively to support a civil cause of action for misconduct that

    allegedly occurred prior to December 23, 2008,” when Section 1595(a) was amended to

    include liability for one who knowingly benefits from participation in a venture engaged

    in a TVPA violation. (Doc. # 109 at 9–13.) It appears from this argument that

    Defendant USAT is interpreting Plaintiffs’ claims as asserting Defendant USAT is liable

    as a participant in a venture, rather than liable as a principal. See (id.) However, in

    their omnibus Response to the Motions to Dismiss, Plaintiffs clarified their theory that

    Defendant “USAT is guilty as a principal for the trafficking of [Plaintiff Joslin] from late

    2008 until 2010, as it provided her to [Defendant] Steven [Lopez] and transported her

    . . . knowing or in reckless disregard of the fact that he would continue to use her for her

    sexual services.” (Doc. # 139 at 22.)

           The Lopez Defendants moved to dismiss Claim 5 on the basis that the claim is

    “barred by the statute of limitations, as well as the plain meaning of the statute.” (Doc.

    # 106 at 6–10.) They also argued that Plaintiff Joslin “fail[s] to adequately plead

    trafficking against [the Lopez Defendants] within the meaning” of Section 1590(a). (Id.

    at 14.) Contrasting their case with one in which the defendant recruited a housekeeper

    “to make the defendant’s husband happy,” the Lopez Defendants asserted that


                                                  25
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 26 of 73




    “Plaintiffs in this case were not recruited to join USAT to provide any labor or services in

    the form of sexual favors for [Defendant Steven Lopez].” (Id.) (citing Roe v. Howard,

    No. 1:16-cv-562, 2018 WL 284977 (E.D. Va. Jan. 3, 2018)).

                   a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty began by resolving “[t]he critical dispute among the

    parties”—"the word ‘for’ in [Section] 1590(a).” (Doc. # 218 at 31–31.) Drawing on the

    definition of “for” in Black’s Law Dictionary, he determined that “Plaintiffs’ [Section]

    1590(a) claim will proceed if they allege a Defendant recruited, harbored, transported,

    provided, or obtained [Plaintiff] Joslin ‘for the benefit of’ her coerced sexual services.”

    (Id. at 32.)

           He recommended that the Court grant Defendant USAT’s Motion to Dismiss as

    to Claim 5 because he saw no allegation in the “entirety of the SAC” that Defendant

    “USAT (as the principal) transported [Plaintiff] Joslin for [Defendant] Steven [Lopez] to

    obtain sexual services from her.” (Doc. # 218 at 34.) As Magistrate Judge Hegarty

    explained, Plaintiffs’ assertion that Defendant USAT knew that Defendant Steven Lopez

    would continue to use Plaintiff Joslin for her sexual services does not meet the TVPA’s

    condition “that liability as a principal requires that [Defendant] USAT ‘knowingly’

    transported [Plaintiff] Joslin ‘for’ forced labor or services.” (Id.)

           Magistrate Judge Hegarty recommended that the Lopez Defendants’ Motion to

    Dismiss be denied as to Claim 5 because Plaintiffs “plausibly allege” Defendant Steven

    Lopez transported Plaintiff Joslin for her sexual services between 2006 and 2010. (Id.

    at 32–33.) Magistrate Judge Hegarty had already rejected the Lopez Defendants’


                                                    26
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 27 of 73




    statute of limitations argument in his discussion of “preliminary matters,” which this

    Court summarized in Section III(A)(1)(a) above. See (id. at 12–16.)

                   b.     Objections to the Recommendation and the Court’s Review

           Plaintiffs object to Magistrate Judge Hegarty’s recommendation that the Court

    dismiss Claim 5 as alleged against Defendant USAT, asserting that they allege in the

    SAC that Defendant USAT is liable on Claim 5 “under a venture theory of liability, . . .

    not solely as a principal.” (Doc. # 227 at 10.) They fault Magistrate Judge Hegarty for

    grasping onto the statement in their Response that Defendant “USAT is guilty as a

    principal for the trafficking” of Plaintiff Joslin, see (Doc. # 139 at 22), without considering

    another section of their Response, in which they argued that Defendant USAT is also

    liable on Claim 5 under the venture theory, see (id. at 23–31). (Doc. # 227 at 10.) The

    two theories of liability available under Section 1595(a), they assert, “are not mutually

    exclusive.” (Id.) With respect their venture theory of Defendant USAT’s liability,

    Plaintiffs note that Magistrate Judge Hegarty’s recommended dismissal was “even more

    improper,” given that Defendant “USAT didn’t even challenge the substance of Count 5

    in its [M]otion to [D]ismiss.” (Id.)

           Upon de novo review, the Court rejects Magistrate Judge Hegarty’s conclusion

    that Defendant USAT’s Motion to Dismiss should be granted as to Claim 5. As Plaintiffs

    made clear in their Response to the motion and reassert in their Objection, Plaintiffs

    assert Claim 5 against Defendant USAT pursuant to both Section 1595(a)’s principal

    liability and its venture liability provisions. See (Doc. # 139 at 23–31; Doc. # 227 at 10).

    Magistrate Judge Hegarty failed to address the latter. See (Doc. # 218 at 33–34.)


                                                  27
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 28 of 73




           To succeed in avoiding dismissal of Claim 5 against Defendant USAT under

    Section 1595(a)’s venture liability, Plaintiffs must plausibly allege that Defendant USAT

    “knowingly benefit[ted], financially or by receiving anything of value, from participation in

    a venture which [Defendant USAT] knew or should have known has engaged in an act

    in violation” of Section 1590. 18 U.S.C. § 1595(a). The Court concludes that Plaintiffs’

    allegations satisfy this standard. Their SAC alleges that Defendant USAT “knowingly

    benefitted from participating in a venture with [Defendant] Steven Lopez,” who it knew

    or should have known was transporting Plaintiff Joslin for her sexual labor or services.

    (Doc. # 68 at 145.) The Court also observes that Defendant USAT did not challenge

    the sufficiency of the allegations underlying Claim 5 in their Motion to Dismiss; it only

    argued that Claim 5 is timed-barred. See (Doc. # 109 at 9–13). Accordingly, the Court

    denies Defendant USAT’s Motion to Dismiss as to Claim 5.

           In response to Magistrate Judge Hegarty’s recommendation that their Motion to

    Dismiss be denied as to Claim 5, the Lopez Defendants assert the same objections that

    they raised on Claim 3: that the claim is barred by the statute of limitations “that existed

    at the time that [the claim] arose” and that Plaintiffs fail to state a claim upon which relief

    can be granted. (Doc. # 225 at 4–11.) For the same reasons the Court rejected these

    arguments in Section III(A)(1)(b), it also rejects them as to Claim 5. Accordingly, the

    Court affirms the Recommendation as to Claim 5 alleged against the Lopez Defendants

    and denies the Lopez Defendants’ Motion to Dismiss Claim 5.




                                                  28
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 29 of 73




           4.     Claim 8: Plaintiff Means’s claim of forced labor, in violation of 18
                  U.S.C. §§ 1589(a), 1595(a), and 2255, against Defendant Steven Lopez

           In Claim 8, Plaintiff Means alleges that Defendant Steven Lopez “knowingly

    obtained forced sexual services from [her] by means of serious harm or threats in

    violation of 19 U.S.C. § 1589(a)(2)” and by means of “a scheme . . . intended to cause

    [her] to believe that, if she did not perform such labor or services, she would suffer

    serious harm of physical restraint in violation of 18 U.S.C. § 1589(a)(4).” (Doc. # 68 at

    148–49.) Plaintiff Means asserts Claim 8 pursuant to TVPA’s civil remedy provision,

    Section 1595(a), and pursuant to 18 U.S.C. § 2255, which provides a civil remedy to

    minor victims who suffer a “personal injury” from various sex crimes, see Doe v.

    Boeland, 698 F.3d 877, 880 (6th Cir. 2012). (Doc. # 68 at 148–49.)

           The SAC asserts that, in 2007, when Plaintiff Means was 17 years old,

    Defendant Steven Lopez “engaged in grooming behaviors” and took her on dates. (Id.

    at 129–30.) On at least two of those dates, Plaintiff Means “performed oral sex” on

    Defendant Steven Lopez, and he “had vaginal sex with [her]” in February 2008. (Id. at

    130.) They began having an “open sexual relationship in March 2008, when [Plaintiff

    Means] was 17 years old,” the SAC continues, and “had sex . . . in several states and

    countries” while “attending USOC and USAT sponsored events.” (Id. at 130–31.)

    Plaintiff Means turned 18 years old on May 7, 2008. See (Doc. # 122 at 2); F.R.E.

    201(b)(2). She alleges that in June 2008, Defendant Steven Lopez invited her to a

    party, “put a drug in [her] drink that caused her to pass out so that he could rape her,”

    and then proceeded “to rape [] her while she was passed out.” (Id. at 131.) Defendant

    Means last competed in taekwondo in April 2011. (Id. at 132.) She claims that in

                                                29
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 30 of 73




    February 2013, Defendant Steven Lopez “again drugged [her]” and “pinned her to a wall

    and tried to kiss her.” (Id.) She states that she “felt that if she angered the Lopez

    [b]rothers, she would face retaliation” and that “she had to service the Lopez [b]rothers

    with her body in order to compete in USA Taekwondo and reach the Olympics.” (Id. at

    133.) She alleges that she has “suffered a variety of mental and physical symptoms as

    a result of the personal injuries caused by the Lopez [b]rothers, the USOC, and USAT.”

    (Id.)

            In their Motion to Dismiss, the Lopez Defendants argued that Claim 8 must be

    dismissed for three reasons. See (Doc. # 106.) First, they contended that, to the extent

    Claim 8 is brought pursuant to Section 2255, it is time barred because when Defendant

    Steven Lopez allegedly misbehaved in 2007 and 2008, Section 2255 had a statute of

    limitations of six years, so Plaintiff Means’s claim “expired in June 2014.” (Id. at 3–6.)

    Second, the Lopez Defendants argued that to the extent Claim 8 is asserted pursuant to

    Section 1595 (a) of the TVPA, it (and Plaintiffs’ other TVPA claims) is time barred

    because Plaintiff Means does not allege “specific times, dates, or places” after August

    24, 2008 (ten years prior to the SAC being filed), regarding Defendant Steven Lopez’s

    conduct. (Id. at 6–8.) Third, the Lopez Defendants argued that Claim 8 (as well as

    Claim 1 and Claim 3) must be dismissed because “Plaintiff fails to adequately allege

    that they were forced to provide any labor or services for [Defendant Steven Lopez]”

    under Section 1989(a). (Id. at 8–10.)




                                                 30
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 31 of 73




                  a.     Magistrate Judge Hegarty’s Recommendation

            Magistrate Judge Hegarty recommended that the Lopez Defendants’ Motion to

    Dismiss be denied with respect to Claim 8. (Doc. # 218 at 34–37.) Regarding the

    portion of the claim asserted pursuant to Section 2255, Magistrate Judge Hegarty

    traced the history of that provision’s statute of limitations and determined that “any

    conduct that occurred after February 14, 2008, would now still be timely, because the

    conduct occurred while [Plaintiff Means] was a minor and she had brought her claim

    within ten years after her eighteenth birthday.” (Id. at 37.) Though he acknowledged

    “factual disputes . . . as to when the conduct specifically occurred in February 2008, and

    portions of the claim are time-barred,” he concluded that “it is not proper to dismiss the

    entire claim when it is not plain from the face of the complaint that the claim is expired.”

    (Id.)

            As to the portion of Claim 8 brought under Section 1595(a), Magistrate Judge

    Hegarty stated that “any portion of the claim asserting violative conduct before May 4,

    2008,” ten years prior to the filing of Plaintiffs’ First Amended Complaint, is time-barred,

    “but the time claim based on conduct after May 4, 2008, will survive.” (Id. at 35.) He

    then applied the elements of a Section 1589(a)(2) claim to Defendant Steven Lopez’s

    alleged conduct towards Plaintiff Means in June 2008 and concluded that the SAC “at

    least plausibly alleges that [Defendant] Steven [Lopez] obtained sexual services by

    threat of ‘serious harm’ necessary to support a claim under [Section] 1589(a)(2).” (Id.)

                  b.     Objections to the Recommendation and the Court’s Review




                                                 31
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 32 of 73




           The Lopez Defendants object to Magistrate Judge Hegarty’s assessment of

    Claim 8 with the same arguments they used in objecting to his conclusions on Claim 3

    and Claim 5: first, that Claim 8, like Claims 3 and 5, is barred by the statute of limitations

    that existed at the time of Defendant Steven Lopez’s alleged conduct, and second, that

    Claim 8 and Plaintiffs’ other TVPA claims are not sufficiently pled. (Doc. # 225 at 5–11.)

    The Court rejected these objections in its de novo review of Claim 3 in Section

    III(A)(1)(b) above. The Court rejects them here for the same reasons and need not

    restate that analysis. It affirms and adopts Magistrate Judge Hegarty’s recommendation

    that the Lopez Defendants’ Motion to Dismiss be denied with respect to Claim 8.

           5.     Claim 9: Plaintiff Means’s claim of forced labor, in violation of 18
                  U.S.C. §§ 1589(b) and 1595(a), against the Institutional Defendants

           In Claim 9, Plaintiff Means asserts pursuant to Section 1595(a) that the

    Institutional Defendants are liable under Section 1589(b) because they “knowingly

    benefitted from participation in a venture with the Lopez brothers, knowing or in reckless

    disregard of the fact that the venture was engaged in the . . . obtaining of [her] labor or

    services by means of . . . serious harm or threats of serious harm.” (Doc. # 68 at 149–

    50.) She contends that the Institutional Defendants knew or should have known about

    Defendant Steven Lopez’s conduct towards her because they “housed [her] at their

    facilities, paid her a stipend, [and] observed her performance in competitions” and

    because she “reported—verbally and in formal written complaints—the Lopez brothers’

    abuse.” (Id. at 150.) The Institutional Defendants benefitted from Defendant Steven

    Lopez’s venture, Plaintiffs assert, “by collecting money through sponsorships, licensing,

    grants, publicity, medals achieved at competitions, and for his recruitment and training

                                                 32
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 33 of 73




    of other elite taekwondo athletes.” (Id.) Claim 9 is similar to the Plaintiff Joslin’s Claim

    4 against Defendant USAT.

           Defendant USOC moved to dismiss Claim 9, as well as Claims 11 and 12,

    because “the SAC fails to plausibly allege that [Defendant USOC] violated sex

    trafficking laws.” (Doc. # 108 at 6–10.) It argued that the SAC “provides no facts to

    support” its contention that Defendant USOC knew or recklessly disregarded that the

    venture was engaged in obtaining Plaintiff Means’s labor or services by means of force,

    “fails to allege any specific conduct by [Defendant] USOC furthering the supposed

    venture,” and “does not plausibly tie th[e] purported benefit [to Defendant USOC] to the

    USOC’s alleged knowing participation in forced labor or sex trafficking.” (Id. at 9–10.)

    Defendant USOC also asserted that while it “strongly prefer[red] to address the sex

    trafficking claims on their merits,” Claim 9 and Claim 12 are time barred. (Id. at 10.)

           Defendant USAT moved to dismiss Claim 9 and Plaintiffs’ other claims brought

    pursuant to Section 1595(a) (Claims 4, 5, 6, 7, 11, 12, and 14) by arguing that Section

    1595(a) “cannot be applied retroactively to support a civil cause of action for misconduct

    that allegedly occurred prior to December 23, 2008.” (Doc. # 109 at 9.)

                  a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty recommended that the Court deny both Institutional

    Defendants’ Motions to Dismiss as to Claim 9 because the SAC plausibly alleges all

    four elements of a Section 1589(b) claim. (Doc. # 218 at 38–40.) He rejected

    Defendant USOC’s Motion to Dismiss as “misunderstand[ing] the prohibited conduct

    under the TVPA,” clarifying that “[n]othing in Section 1595(a) requires the party to


                                                 33
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 34 of 73




    benefit from the [forced] labor or services for liability to attach” and that the party “need

    not be ‘involved’ in obtaining forced labor or services to be civilly liable” under the

    venture theory of liability. (Id. at 39.) His analysis of these points built on his prior

    examination of “preliminary matters,” including the definition of “venture” as used in

    Section 1589(b). See (id. at 18–24.)

                  b.      Objections to the Recommendation and the Court’s Review

           Defendant USOC raises three objections to the Recommendation’s treatment of

    Claim 9. (Doc. # 224 at 2–8.) First, as it argued in its Motion to Dismiss, see (Doc.

    # 108 at 9–10), Defendant USOC argues that Section 1589(b) of the TVPA “requires

    that the venture engaged in the prohibited activity—i.e., forced labor or sex trafficking”

    and that the SAC “does not alleged a forced labor venture between [Defendant] USOC

    and [Defendant] Steven Lopez.” (Doc. # 224 at 2.) Second, Defendant USOC posits

    that Section 1589(b) also requires an overt act to trigger venture liability. (Id. at 5–7.) It

    faults Magistrate Judge Hegarty for “misapply[ying] the relevant legal standard” and

    asserts that his reasoning “improperly ‘ensnares conduct that the statute never

    contemplated.’” (Id. at 7) (quoting United States v. Afyare, 631 F. App’x 272, 281 (6th

    Cir. 2016)). Third, Defendant USOC asserts that Magistrate Judge Hegarty “erred in

    finding the SAC alleged [Defendant USOC] knowingly benefitted from the alleged forced

    labor” because there was a three-year period of time between Defendant Steven

    Lopez’s alleged abuse of Plaintiff Means in 2013 and Defendant USOC’s benefitting

    from Defendant Steven Lopez’s participation in the 2016 Olympics. (Id. at 7–8.)




                                                  34
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 35 of 73




           The Court rejects all three of Defendant USOC’s objections regarding Claim 9.

    First, Defendant USOC is incorrect in stating that Section 1589(b) requires that the

    venture itself engaged in obtaining the labor or services by force. See (id. at 2.) In a

    recent case also arising under Section 1589(b), the Court of Appeals for the Tenth

    Circuit applied a broad definition of venture. Bistline, 901 F.3d at 873–76. It wrote:

           While the term “venture” has not been defined in the context of § 1589(b),
           the First Circuit recently persuasively applied the definition from another
           TVPRA subsection to the forced labor context. In § 1591(e)(6), “venture” is
           defined as “any group of two or more individuals associated in fact, whether
           or not a legal entity.”

    Bistline, 918 F.3d at 873 (internal citation omitted) (citing Ricchio v. McLean, 853 F.3d

    553 (1st Cir. 2017)). Notably, the Tenth Circuit did not adopt a narrower definition of

    venture, like the one Defendant USOC proposes; it did not state that Section 1589(b)

    required that the entire venture at issue be actively engaged in TVPA violations. 7 Id. at

    874–76.

           In this case, considering the SAC in its entirety, see id. at 874 (stating that the

    complaint is to be read as whole), the Court is satisfied that Plaintiffs have sufficiently

    alleged that Defendant Steven Lopez and the Institutional Defendants are “associated in

    fact” and therefore qualify as venture under Section 1589(b). Moreover, the unreported

    Sixth Circuit case upon which Defendant USOC relies, United States v. Afyare, is

    unpersuasive. See (Doc. # 224 at 2–5.) The Tenth Circuit did not mention it at all when



    7
      Though Defendant USOC cited the Tenth Circuit recent decision in Bistline in its Objection,
    Defendant USOC does not acknowledge the Tenth Circuit’s statement that the First Circuit
    “persuasively applied” the definition of venture from Section 1591(e)(6) to a Section 1589(b)
    claim. See (Doc. # 24 at 3, 5–6); Bistline, 918 F.3d at 873.

                                                   35
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 36 of 73




    it recently considered the definition of venture within the context of Section 1589(b).

    See Bistline, 901 F.3d at 873–76. As Magistrate Judge Hegarty observed (Doc. # 218

    at 19), Afyare involved a claim arising under a different provision, Section 1591(a)(2),

    and the Sixth Circuit concluded that the definition of “venture” provided in Section

    1591(e)(5) was merely a “bare meaning” “modif[ied]” by the “placement and purpose” of

    the word Section 1591(a)(2). Afyare, 632 F. App’x at 284–85. The Court agrees with

    Magistrate Judge Hegarty’s assessment that “the Sixth Circuit’s rationale for its

    definition of a ‘venture’ in [Section] 1591 cannot be reasonably applied to the definition

    in [Section] 1589(b).” (Doc. # 218 at 21.)

           Second, Section 1589(b) does not require a member of a venture to have

    committed overt acts in furtherance of obtaining forced labor or services in order for that

    member to be civilly liable to a plaintiff. Defendant USOC relies heavily on Ratha v.

    Phatthana Seafood Co., Ltd., No. CV 16-4271-JFW, 2017 WL 8293174, *3–5 (C.D. Cal.

    Dec. 21, 2017), to argue that Section 1589(b) “requires plausible allegations of an ‘overt

    act’ by [Defendant] USOC in furtherance of the alleged forced labor venture.” See (Doc.

    # 224 at 5–7.) However, the district court’s holding in Ratha that “the relevant case law

    requires more than receipt of a passive benefit to satisfy to [TVPA’s] participation in a

    venture element” was based on a district court ruling that the Tenth Circuit recently

    reversed and remanded in relevant part in Bistline, 901 F.3d at 873. Ratha, 2017 WL

    8293174 at *4 (quoting Bistline v. Jeffs, No. 2:16-cv-788 TS, 2017 WL 108039 (D. Utah,

    Jan. 11, 2017), reversed and remanded in part, Bistline, 901 F.3d at 873). The Court

    thus finds Defendant USOC’s reliance on Ratha to be unavailing. Although Section


                                                 36
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 37 of 73




    1589(b) certainly requires the defendant to participate in a venture with another member

    who violated Section 1589(a), nothing in it requires that the defendant’s participation be

    an overt act in furtherance of the other member’s TVPA violation.

           Third, Defendant USOC’s objection that the SAC “lacks any plausible allegation

    that [Defendant] USOC benefitted from its participation” in a venture with Defendant

    Steven Lopez is simply inaccurate. (Doc. # 224 at 7–8.) The SAC plainly alleges that

    Defendant USOC “benefitted (financially and otherwise) from [Defendant] Steven . . .

    Lopez’s actions, including by collecting money through sponsorships, licensing, grants,

    publicity, [and] for medals achieved at competitions.” (Doc. # 68 at 150.) Defendant

    USOC’s objection is narrowly focused on Magistrate Judge Hegarty’s statement that

    “each institution knowingly benefitted from the venture; [Defendant] Steven [Lopez]

    participated in the 2016 Olympics in taekwondo.” (Doc. # 224 at 7) (citing Doc. # 218 at

    38). However, the SAC includes many additional allegations as to other ways in which

    Defendant USOC benefitted from its venture with Defendant Steven Lopez. For

    example, Plaintiffs allege that, from 2006 until the Lopez Defendants were suspended

    from the sport in 2018, the Institutional Defendants benefitted from “the ‘money and

    medals’ delivered by the Lopez brothers.” (Doc. # 68 at 34–35.) When reading the

    SAC as a whole, as the Tenth Circuit required in Bistline, 901 F.3d at 874, the Court is

    satisfied that Plaintiffs plausibly allege Defendant USOC benefitted from its participation

    in the venture with Defendant Steven Lopez.




                                                37
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 38 of 73




            For these reasons, Defendant USOC’s three objections concerning Claim 9 are

    overruled. The Court affirms and adopts Magistrate Judge Hegarty’s recommendation

    to deny Defendant’s USOC Motion to Dismiss Claim 9.

            Defendant USAT’s objection to the Recommendation as to Claim 9 is the same

    objection it made to the Claim 4 recommendation, as detailed in Section III(A)(2)(b)

    above. (Doc. # 226 at 4–6.) As the Court previously noted, Defendant USAT has

    waived any argument regarding Plaintiffs’ standing by failing to raise it before Magistrate

    Judge Hegarty, and the Court will not consider it. See Marshall, 75 F.3d at 1426. The

    Court sees no clear error in Magistrate Judge Hegarty’s analysis of Claim 9. It

    overrules Defendant USAT’s Objection and denies its Motion to Dismiss Claim 9.

            6.    Claim 10: Plaintiff Means’s claim of trafficking with respect to forced
                  labor, in violation of 18 U.S.C. §§ 1590(a), 1595(a), and 2255, against
                  Defendant Steven Lopez

            Plaintiff Means’s Claim 10 against Defendant Steven Lopez, which is brought

    pursuant to Section 1595(a) and Section 2255, is similar to Plaintiff Joslin’s Claim 5.

    Plaintiff Means alleges that Defendant Steven Lopez violated Section 1590(a) by

    knowingly recruiting and fraudulently enticing her to “come from Washington State to

    Houston, Texas, to Cleveland, Ohio, to Colorado Springs Colorado, to Sugar Land,

    Texas, to Des Moines, Iowa, to Beijing, China, and to various other cities and countries

    with the intention of forcing her into sexual labor and services for him.” (Doc. # 68 at

    151.)




                                                38
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 39 of 73




           The Lopez Defendants moved to dismiss Claim 10 for the same reason they

    argued for dismissal of Plaintiffs’ other claims alleged pursuant Section 1595 and

    Section 2255 (Claims 3, 5, and 8): that the claim is time barred. (Doc. # 106 at 3–8.)

                  a.      Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty recommended that the Court deny the Lopez

    Defendants’ Motion to Dismiss Claim 10. (Doc. # 218 at 40–41.) With respect to

    limitations periods, he determined that the portion of the claim arising under Section

    1595(a) “would be valid” for conduct that allegedly took place between May 4, 2008,

    and May 4, 2018, and that the portion of the claim asserted pursuant to Section 2255 is

    valid for alleged conduct between February 14, 2008, and May 4, 2018. (Id. at 40.) In

    light of those limitations periods, Magistrate Judge Hegarty stated that allegations

    concerning Defendant Steven Lopez’s conduct towards Plaintiff Means in 2003, when

    he allegedly took a special interest in her and convinced her family to move to Texas so

    that she could train with him, are “outside the window for timely claims under either

    [Section] 1590 or [Section] 2255.” (Id.); see (Doc. # 68 at 128–29). However, he

    determined that Plaintiff Means’s allegation that Defendant Steven Lopez raped her in

    June 2008 is timely. (Doc. # 218 at 41.)

                  b.      Objections to the Recommendation and the Court’s Review

           The Lopez Defendants object to Magistrate Judge Hegarty’s assessment of

    Claim 10 on the same grounds they objected to his assessments of Claims 3, 5, and 8:

    first, that Claim 10 is barred by the statute of limitations that existed at the time of

    Defendant Steven Lopez’s alleged conduct, and second, that Claim 10 and Plaintiffs’


                                                  39
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 40 of 73




    other TVPA claims are not sufficiently pled. (Doc. # 225 at 5–12.) For the same

    reasons the Court overruled these objections in its de novo review of Claim 3 in Section

    III(A)(1)(b) above, it overrules them as to Claim 10. The Court affirms and adopts

    Magistrate Judge Hegarty’s recommendation that the Lopez Defendants’ Motion to

    Dismiss be denied with respect to Claim 10.

           7.      Claim 13: Plaintiff Means’s claim of sexual exploitation,
                   transportation, and illegal sexual activity, in violation of 18 U.S.C.
                   §§ 2242, 2421, 2422, 2423(a)–(c), and 2255, against Defendant Steven
                   Lopez

           Claim 13 asserts that Defendant Steven Lopez knowingly transported Plaintiff

    Means when she was a minor “with the intent that she engage in sexual activity for

    which any person could be charged with a criminal offense” and thus violated 18 U.S.C.

    §§ 2421, 2422, and 2423. 8 (Doc. # 68 at 155.) She brings Claim 13 pursuant to


    8
     18 U.S.C. § 2421(a) provides:
           (a) In general.--Whoever knowingly transports any individual in interstate or foreign
           commerce, or in any Territory or Possession of the United States, with intent that
           such individual engage in prostitution, or in any sexual activity for which any person
           can be charged with a criminal offense, or attempts to do so, shall be fined under
           this title or imprisoned not more than 10 years, or both.
    18 U.S.C. § 2421(a). Section 2422(a) provides:
           (a) Whoever knowingly persuades, induces, entices, or coerces any individual to
           travel in interstate or foreign commerce, or in any Territory or Possession of the
           United States, to engage in prostitution, or in any sexual activity for which any
           person can be charged with a criminal offense, or attempts to do so, shall be fined
           under this title or imprisoned not more than 20 years, or both.
    18 U.S.C. § 2422(a). And Section 2423 provides, in relevant part:
           (a) Transportation with intent to engage in criminal sexual activity.--A person who
           knowingly transports an individual who has not attained the age of 18 years in
           interstate or foreign commerce, or in any commonwealth, territory or possession
           of the United States, with intent that the individual engage in prostitution, or in any
           sexual activity for which any person can be charged with a criminal offense, shall
           be fined under this title and imprisoned not less than 10 years or for life.
           (b) Travel with intent to engage in illicit sexual conduct.--A person who travels in
           interstate commerce or travels into the United States, or a United States citizen or
           an alien admitted for permanent residence in the United States who travels in

                                                     40
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 41 of 73




    Section 2255, which provides her with a civil remedy to the extent that she was minor

    when she was a victim of a violation of several criminal provisions, including 18 U.S.C.

    §§ 2421, 2422, and 2423. (Id. at 155–56.)

           The Lopez Defendants argued that the Court must dismiss Claim 13 and

    Plaintiffs’ other claims asserted pursuant to Section 2255 because the claims are time

    barred. (Doc. # 106 at 3–6.)

                   a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty referred to his previous analysis of the Lopez

    Defendants’ timeliness argument, see (Doc. # 218 at 35–37), and repeated his

    determination that Plaintiff Means “may assert claims based on conduct that occurred

    from February 14, 2008 until May 7, 2008” under Section 2255. (Id. at 41–42.)

    Because Plaintiff Means alleges that Defendant Steven Lopez’s conduct “occurred from

    ‘late 2007’ until at least June 2008,” he recommended that the Court deny the Lopez

    Defendants’ Motion to Dismiss with respect to Claim 13. (Id. at 42.)

                   b.     Objections to the Recommendation and the Court’s Review

           The Lopez Defendants raise the same two arguments regarding Magistrate

    Judge Hegarty’s treatment of Claim 13 as they did for Claims 3, 5, 8, and, 10: that it is



           foreign commerce, with a motivating purpose of engaging in any illicit sexual
           conduct with another person shall be fined under this title or imprisoned not more
           than 30 years, or both.
           (c) Engaging in illicit sexual conduct in foreign places.--Any United States citizen
           or alien admitted for permanent residence who travels in foreign commerce or
           resides, either temporarily or permanently, in a foreign country, and engages in
           any illicit sexual conduct with another person shall be fined under this title or
           imprisoned not more than 30 years, or both.
    18 U.S.C. § 2423.

                                                   41
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 42 of 73




    barred by the statute of limitations and that Plaintiff Means fails to state a claim for relief.

    (Doc. # 225 at 5–12.) For the same reasons the Court overruled these objections in its

    de novo review of Claim 3 in Section III(A)(1)(b) above, it overrules the objections with

    respect to Claim 13. The Court affirms and adopts Magistrate Judge Hegarty’s

    recommendation that the Lopez Defendants’ Motion to Dismiss be denied with respect

    to Claim 13.

           8.      Claim 14: All Plaintiffs’ claim of obstruction, attempted obstruction,
                   and interference with enforcement, in violation of 18 U.S.C.
                   §§ 1590(b), 1591(d), 1595(a), and 2255, against the Institutional
                   Defendants

        Plaintiffs assert in Claim 14 that the Institutional Defendants “obstructed, attempted

    to obstruct, interfered, or prevented the enforcement” of Section 1590(a) and thereby

    violated 18 U.S.C. § 1590(b). 910 (Doc. # 68 at 156–58.) Plaintiffs allege that the

    Institutional Defendants impeded the enforcement of the TVPA in numerous ways, such

    as by ignoring and dismissing verbal and written complaints of sexual abuse and by

    delaying investigations of reports of sexual abuse. (Id. at 157–58.) They assert Claim




    9
      Section 1590(b) provides:
            (b) Whoever obstructs, attempts to obstruct, or in any way interferes with or
            prevents the enforcement of this section, shall be subject to the penalties under
            subsection (a).
    18 U.S.C. § 1590(b). Section 1590 generally concerns trafficking with respect to forced labor.
    10
       Though the SAC states in the heading of Claim 14 that it asserts violation of 18 U.S.C.
    § 1591(d), there is no mention of Section 1591(d) in the text of the claim. (Doc. # 68 at 156–
    58.) Section 1591(d) provides:
            (d) Whoever obstructs, attempts to obstruct, or in any way interferes with or
            prevents the enforcement of this section, shall be fined under this title, imprisoned
            for a term not to exceed 25 years, or both.
    18 U.S.C. § 1591(d). Section 1591 generally concerns sex trafficking of children by force, fraud,
    or coercion.

                                                   42
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 43 of 73




    14 pursuant to Section 1595(a), and Plaintiff Means also asserts it pursuant to Section

    2255. (Id. at 156.)

           Defendant USOC moved to dismiss Claim 14 on the ground that the claim is

    “facially deficient.” (Doc. # 108 at 5.) It argued that the “SAC does not identify any

    actual law enforcement effort that [Defendant] USOC ostensibly obstructed or how it

    supposedly did so.” (Id.)

           Defendant USAT similarly argued that Claim 14 must be dismissed because

    Plaintiffs “fail to plead obstruction with particularity.” (Doc. # 109 at 16.) According to

    Defendant USAT (and implicit in Defendant USOC’s Motion to Dismiss, see (Doc. # 108

    at 5)), the language of Sections 1590(b) and 1591(d) “makes it clear that the prohibited

    obstruction is confined to a government actor or government investigation.” (Doc. # 109

    at 16.) Defendant USAT also challenged what it characterized as Plaintiffs’ “attempt to

    shoehorn interactions between private actors . . . into their obstruction claims by citing

    to allegedly false testimony given to Congress in May 2018” because “simply calling the

    testimony false . . . does not suffice to meet Plaintiffs’ burden to plead with particularity.”

    (Id. at 17.)

                   a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty began by addressing the “parties’ first dispute,”

    whether the enforcement at issues in Sections 1590(b) and 1591(d) “must be performed

    by a government actor.” (Doc. # 218 at 42.) Persuaded by another district court’s

    finding that obstruction of a private investigation did not violate Section 1591(d) and

    citing the lack of case law “finding a violation of the TVPA for obstruction of anything


                                                  43
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 44 of 73




    other than a government investigation,” Magistrate Judge Hegarty concluded that

    “[o]bstruction of a private investigation is insufficient to state a claim of either [Sections]

    1590(b) or 1951(d).” (Id. at 43) (citing Jean-Charles v. Perlitz, 937 F. Supp. 2d 276,

    287–88 (D. Conn. 2013)). Magistrate Judge Hegarty then rejected for want of

    supporting authority Defendant USAT’s assertion that Claim 14 is “subject to the

    heightened requirement in Rule 9(b) that a claim be plead with particularity.” (Id. at 43–

    44.)

           Turning to the merits of Claim 14, Magistrate Judge Hegarty determined that the

    SAC does not allege that Defendant USOC obstructed a government investigation of a

    TVPA violation. (Id. at 44–45.) “Indeed,” he wrote, “no governmental actor is present in

    Plaintiffs’ allegations” about Defendant USOC, and allegations that Defendant USOC

    interfered with Defendant USAT’s investigation of the Lopez Defendants “is simply

    insufficient to state a claim under the obstruction statutes.” (Id.) He therefore

    recommended that the Court dismiss Claim 14 as alleged against Defendant USOC.

           However, he concluded that the SAC sufficiently alleges that Defendant USAT

    obstructed a government investigation of a TVPA violation. (Id. at 45–46.) Magistrate

    Judge Hegarty reviewed Plaintiffs’ allegations that the Executive Director of Defendant

    USAT falsely testified to the House of Representatives’ Oversight and Investigations

    Subcommittee that Defendant USAT did not control or limit the budget of Alperstein, the

    investigator it hired to pursue allegations of the Lopez Defendants’ sexual abuse. (Id.)

    (citing Doc. # 68 at 61–62). Magistrate Judge Hegarty found “that Congress is a




                                                  44
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 45 of 73




    government actor.” (Id. at 46.) He recommended that the Court deny Defendant

    USAT’s Motion to Dismiss as to Claim 14. (Id.)

                  b.     Objections to the Recommendation and the Court’s Review

           Plaintiffs object to Magistrate Judge Hegarty’s recommendation to dismiss

    Defendant USOC from Claim 14. (Doc. # 227 at 11–17.) They first dispute Magistrate

    Judge Hegarty’s determination that Sections 1590(b) and 1591(d) are concerned only

    with obstruction of governmental enforcement of the TPVA. (Id. at 11–12.) Plaintiffs

    argue that “the plain language of Section 1590(b) does not contain the ‘government’

    limitation that the Recommendation imposes” and that the Magistrate Judge erred by

    “skipping this step and instead weighing the persuasiveness of out-of-circuit cases.”

    (Id.) To the extent the language of Section 1590(b) is ambiguous, Plaintiffs urge that

    “the proposed ‘government’ limitation is belied by the incredibly broad and expensive

    language and remedial purpose of the Act itself.” (Id. at 11–12.) Second, Plaintiffs

    argue that, even if the TVPA’s obstruction provisions are concerned only with

    government enforcement actions, they “allege ample government involvement” in their

    allegations regarding Defendant USOC. (Id. at 12.) They cite their allegations that

    Defendant USOC was directly involved “in the suspension of . . . Alperstein’s

    investigation and his reports to law enforcement;” and that, but for this obstructive

    conduct, “the Lopezes would have been turned over to the FBI and local law

    enforcement much sooner.” (Id. at 13) (citing Doc. # 68 at 62–74). Plaintiffs also cite




                                                45
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 46 of 73




    their allegations that officials of Defendant USOC falsely testified to Congress. (Id. at

    16–17) (citing Doc. # 68 at 50–55.)

           At the outset, the Court affirms Magistrate Judge Hegarty’s determination that the

    TVPA’s obstruction provisions are concerned only with governmental enforcement of

    the TVPA. Obstruction of a private investigation does not give rise to liability under

    Section 1590(b) or 1591(d). The cases Magistrate Judge Hegarty cited all support that

    conclusion. See, e.g., Jean-Charles, 937 F. Supp. 2d at 287–88. Additional cases this

    Court reviewed similarly speak only of government enforcement actions. See, e.g.,

    United States v. Farah, 766 F.3d 599, 612 (6th Cir. 2014) (when evaluating a criminal

    defendant’s argument concerning Section 1591(d), discussing the government’s “right

    to enforce the laws and punish those who obstruct its endeavors.”) Plaintiffs do not

    offer, nor has this Court found, any cases that suggest obstruction of a private

    investigation is actionable under Section 1590(b) or Section 1591(d).

           The Court also agrees with Magistrate Judge Hegarty that Plaintiffs’ allegations

    of Defendant USOC’s obstruction of the government’s enforcement of the TVPA are

    insufficient. Plaintiffs’ claim that Defendant USOC interfered with Alperstein’s

    investigation and delayed the Lopez brothers being turned over to law enforcement

    authorities is devoid of specificity. See (Doc. # 68 at 62–74.) They assert, for example,

    that Defendant USOC worked in concert with Defendant USAT “to obstruct the

    investigation of the Lopez brothers,” but fail to assert any supporting factual averments

    regarding how Defendant USOC did so. The Court need not accept these conclusory

    allegations. See S. Disposal, Inc., 161 F.3d at 1262. As to Plaintiffs’ allegations that


                                                46
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 47 of 73




    Defendant USOC’s official lied to Congress, the Court notes that Plaintiffs themselves

    acknowledge the official was testifying before a Senate subcommittee “in the hope of

    avoiding restructuring of the USOC.” (Doc. # 68 at 50.) Plaintiffs offer no evidence that

    the Congressional hearing was directly related to the enforcement of the TVPA.

    Because the SAC is not legally sufficient to state a claim for relief against Defendant

    USOC under Section 1590(b) or Section 1591(d), the Court overrules Plaintiffs’

    Objection and grants Defendant USOC’s Motion to Dismiss Claim 14.

           Defendant USAT objects to Magistrate Judge Hegarty’s conclusion that Claim 14

    sufficiently states a claim for relief against Defendant USAT on the grounds that the

    Congressional hearing at which its executive allegedly lied “had nothing to do with

    enforcement of 18 U.S.C. §§ 1590 or 1591,” was not governmental enforcement of the

    TVPA, and cannot give rise to an obstruction claim under Section 1590(b) or Section

    1591(d). (Doc. # 226 at 7–9.) Defendant USAT also asserts that dismissal of Claim 14

    is necessary because Plaintiffs have not shown the required “nexus between the

    allegedly obstructive act and the government proceeding” and have not alleged that

    Defendant USAT and its officials had the “‘knowingly’ mens rea requirement.” (Id. at

    10–13.) Defendant USAT did not raise any of these arguments before the Magistrate

    Judge. See (Doc. # 109 at 16–17.) The Court thus deems these objections waived and

    declines to review them. See Stout, 2018 WL 2948222 at *4. Seeing no clear error in

    Magistrate Judge Hegarty’s analysis of Claim 14 as alleged against Defendant USAT,

    the Court affirms and adopts his recommendation that Defendant USAT’s Motion to

    Dismiss be denied as to Claim 14.


                                                47
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 48 of 73




    B.     PLAINTIFFS’ RICO CLAIM

           1.      Claim 15: All Plaintiffs’ claim of violation of RICO, 18 U.S.C.
                   § 1962(d), against all Defendants

           Plaintiffs allege in Claim 15 that Defendants violated the Racketeer Influenced

    and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962. 11 (Doc. # 68 at 158–65.)

    They bring their claim on behalf of themselves and “the Class” pursuant to 18 U.S.C.

    § 1964(c), which provides for civil remedies for “[a]ny person injured in his business or

    property by reason of a violation of [S]ection 1962” of RICO. (Id.) As Magistrate Judge

    Hegarty described, see (Doc. # 218 at 46–47), the underpinning of Plaintiffs’ RICO

    claim is their allegation that “[a]t all relevant times, . . . Defendants operated as an

    association-in-fact enterprise, which was formed for the purpose of stopping, hindering,

    and delaying all investigations of and enforcement actions against the Lopez brothers”

    and for the purpose of “making false and corrupting statements that concealed the true

    nature of the sex abuse and exploitation committed by the Lopez brothers and

    facilitated by [the Institutional Defendants].” (Doc. # 68 at 160.) Plaintiffs allege that

    Defendants engaged in a pattern of racketeering activity through predicate acts that

    included “violations of 18 U.S.C. § 1590(b), obstructing and interfering with enforcement



    11
      Claim 15 specifically alleges violations of Section 18 U.S.C. §§ 1962(c) and (d). Section
    1962(c) provides:
            (c) It shall be unlawful for any person employed by or associated with any
            enterprise engaged in, or the activities of which affect, interstate or foreign
            commerce, to conduct or participate, directly or indirectly, in the conduct of such
            enterprise's affairs through a pattern of racketeering activity or collection of
            unlawful debt.
    18 U.S.C. § 1962(c). Section 1962(d), in turn, declares it “unlawful for any person to conspire to
    violate any of the provisions of subsection (a), (b), or (c) of [Section 1962].” 18 U.S.C.
    § 1962(d).

                                                   48
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 49 of 73




    of the TVPA, and 18 U.S.C. § 1592(c), the corruption of an official proceeding, as well

    as the underlying violations committed by [Defendants] in violation of [Section] 1589

    (forced labor and services) and [Section] 1591 (sex trafficking).” (Doc. # 68 at 162.)

    Defendants all moved to dismiss Claim 15. (Doc. # 106 at 17; Doc. # 108 at 10; Doc.

    # 109 at 18.)

           Magistrate Judge Hegarty recommended that the Court dismiss Claim 15 in its

    entirety because Plaintiffs “do not have standing to bring their civil RICO claim,” as they

    “have not alleged [a specific injury to business or property] here.” (Id. at 53–54.) No

    party objected to the Magistrate Judge’s recommendation to dismiss Claim 15. See

    (Doc. ## 224–27.)

           After reviewing the Recommendation’s treatment of Claim 15, in addition to

    Defendants’ Motions to Dismiss and Plaintiffs’ Response and the relevant legal

    authority, the Court is satisfied that the recommended dismissal of Claim 15 is sound

    and not clearly erroneous or contrary to law. See Summers, 927 F.2d at 1167. The

    Court dismisses Claim 15 in its entirety.

    C.     PLAINTIFFS’ STATE COMMON LAW CLAIMS

           Of the claims they originally asserted under state common law, Plaintiffs have

    withdrawn Claim 18. (Doc. # 139 at 3.)

           1.       Claim 16: All Plaintiffs’ claim of negligent supervision against the
                    Institutional Defendants

           Plaintiffs allege in Claim 16 that the Institutional Defendants negligently

    supervised the Lopez Defendants, who, Plaintiffs assert, were employees of the

    Institutional Defendants. (Doc. # 68 at 165–66.)

                                                 49
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 50 of 73




           Colorado law recognizes a direct tort of negligent supervision. Settle v. Basinger,

    2013 COA 18, ¶ 28. To prove negligent supervision, a plaintiff must establish: “(1) the

    defendant owed the plaintiff a legal duty to supervise others; (2) the defendant breached

    that duty; and (3) the breach of the duty caused the harm that resulted in damages to

    the plaintiff.” Id. at ¶ 23 (citing Keller v. Koca, 111 P.3d 445, 447 (Colo. 2005)).

    Negligent supervision, like all claims based on negligence, has a two-year statute of

    limitations. See Colo. Rev. Stat. § 13-80-102(1)(a). The claim accrues on the date both

    the underlying injury and its cause are known or should have been known by the plaintiff

    by the exercise of reasonable diligence. See Colo. Rev. Stat. § 13-80-108(1); John Doe

    1 v. Archdiocese of Milwaukee, 734 N.W.2d 827, 846 (Wis. 2007) (claims for negligent

    supervision are “accrued as a matter of law by the time of the last incident of sexual

    assault.”).

           Both Institutional Defendants moved to dismiss Claim 16 on numerous grounds,

    including that the claim is time barred. (Doc. # 108 at 16–21; Doc. # 109 at 20–21.)

           Magistrate Judge Hegarty concluded that Plaintiffs’ negligent supervision claim is

    time barred because “the last incident of alleged underlying abuse occurred in

    approximately 2011” and any negligent supervision claims “expired, at the latest, in

    2013.” (Doc. # 218 at 56.) Seeing no rationale for equitably tolling the limitations

    periods, the Magistrate Judge recommended that Claim 16 be denied as untimely and

    the Institutional Defendants’ Motions to Dismiss be granted as to that count. (Id. at 57.)

           No party objected to the Magistrate Judge’s recommendation to dismiss Claim

    16. See (Doc. ## 224–27.)


                                                 50
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 51 of 73




           The Court has reviewed the relevant filings and governing law, and it is satisfied

    that Magistrate Judge Hegarty’s recommendation to dismiss Claim 16 is sound and not

    clearly erroneous or contrary to law. See Summers, 927 F.2d at 1167. The Court

    dismisses Claim 16 in its entirety.

           2.     Claim 17: All Plaintiffs’ claim of negligent retention against the
                  Institutional Defendants

           Claim 17 alleges that the Institutional Defendants negligently retained the Lopez

    Defendants, “despite [the Institutional Defendants’] knowledge of the risks that they

    posed to Plaintiffs and third parties.” (Doc. # 68 at 168.)

           It is not altogether clear that Colorado recognizes a distinct tort of negligent

    retention. In the few cases this Court located, Colorado courts have treated claims of

    negligent supervision and negligent retention as one and the same. See, e.g., Ferrer v.

    Okbamicael, 2017 CO 14M, ¶ 29 (“An employer’s negligent act in hiring, supervision

    and retention, or entrustment is not a wholly independent cause of the plaintiff’s

    injuries, unconnected to the employee’s negligence.” (emphasis added)); Van Osdol v.

    Vogt, 891 P.2d 402, 408 (Colo. App. 1994), affirmed and remanded, 908 P.2d 1122

    (Colo. 1996) (“An employer may be subject to liability for negligent supervision and

    retention if the employer knows or should have known that an employee’s conduct

    would subject third parties to an unreasonable risk of harm.” (emphasis added)).

           The Institutional Defendants moved to dismiss this claim at the same time and

    with the same arguments they used for dismissal of Plaintiffs’ negligent supervision

    claim. (Doc. # 108 at 16–21; Doc. # 109 at 20–21.)



                                                 51
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 52 of 73




           Magistrate Judge Hegarty observed that “Colorado appears to treat the claims” of

    negligent supervision and negligent retention “as the same.” (Doc. # 218 at 57.) He

    reasoned that “[a]accordingly, this claim fails for the same reason as the negligent

    supervision claim;” “both [are] barred by the statute of limitations.” (Id. at 58.) He

    recommended that the Court dismiss Claim 17.

           No party has objected to the dismissal of Claim 17. See (Doc. ## 224–27.)

           Magistrate Judge Hegarty’s recommendation to dismiss Claim 17, like his

    recommendation regarding Claim 16, is sound and not clearly erroneous or contrary to

    law. See Summers, 927 F.2d at 1167. The Court dismisses Claim 17.

           3.     Claim 19: All Plaintiffs’ claim of negligence against the Institutional
                  Defendants

           In Claim 19, Plaintiffs allege that the Institutional Defendants breached their

    duties to “exercise reasonable care in relation to the safety and welfare of their member

    athletes, including Plaintiffs,” to “exercise reasonable care to avoid creating or

    maintaining unreasonable risks to the safety and welfare of their member athletes,” and

    to “exercise reasonable care in investigating and pursuing complaints of criminal

    conduct [and] sexual misconduct . . . against their member athletes.” (Doc. # 68 at

    175.) Plaintiffs assert that the Institutional Defendants breached those duties in

    numerous ways between 2014 and 2018, such as by “[c]ausing the investigation [by]

    Alperstein to drag on” and then suspending the investigation “in the middle of it so the

    Lopez brothers could compete and coach at the 2016 Olympics,” by “[u]nreasonably

    delaying notifying the FBI or other law enforcement of sexual abuse,” and by “[f]ailing to

    properly fund or staff SafeSport.” (Id. at 176–77.) Plaintiffs claim they suffered

                                                 52
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 53 of 73




    “institutional abandonment,” “reputational damages,” and “severe emotional injuries” as

    a result of the Institutional Defendants’ negligence. (Id. at 178.)

           To establish a negligence claim, the plaintiff must show: (1) the existence of a

    legal duty to the plaintiff; (2) the defendant breached that duty; and (3) that the breach

    of the duty caused the harm resulting in damages to the plaintiff.” Keller, 111 P.3d at

    447 (citing Ryder v. Mitchell, 54 P.3d 885, 889 (Colo. 2002)).

           Both Institutional Defendants moved to dismiss Plaintiffs’ negligence claim.

    Defendant USAT contended that Plaintiffs’ negligence and gross negligence claims are

    time barred “to the extent such claims are based on sexual misconduct by the Lopez

    brothers” and that Defendant USAT owed no duty to Plaintiffs because they are all

    “former athletes who stopped competing long ago.” (Doc. # 109 at 20–23.) Defendant

    USOC argued that Plaintiffs fail to identify an applicable legal duty because it “has no

    ‘member athletes,’” that Plaintiffs rely on “speculative, conclusory, and fantastical

    claims” of “recent conduct, plainly intended to avoid the statutes of limitations,” and that

    Plaintiffs fail to “plausibly allege that [Defendant USOC’s] purportedly negligent actions

    . . . caused any legally cognizable damages.” (Doc. # 108 at 22–24.)

                  a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty recommended that Court grant Defendant USAT’s

    Motion to Dismiss Plaintiff’s negligence claim but deny Defendant USOC’s Motion to

    Dismiss the claim. (Doc. # 218 at 64.)

           The Magistrate Judge determined that Defendant USAT did not owe Plaintiffs a

    legal duty and that Plaintiffs’ negligence claim against Defendant USAT therefore failed.


                                                 53
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 54 of 73




    (Id. at 58–61.) He was persuaded by Defendant USAT’s argument that it owed no duty

    to Plaintiffs because they were all former members of the organization during the

    statutory period. (Id. at 59–61.) He then considered “whether [the Institutional

    Defendants] owed a duty to former members of USAT to reasonably investigate their

    complaints of sexual abuse” and applied the factors identified in Taco Bell, Inc. v.

    Lannon, 744 P.2d 43, 46 (Colo. 1987): “(1) the risk involved, (2) the foreseeability and

    likelihood of injury as weighed against the social utility of the [defendant's] conduct,

    (3) the magnitude of the burden of guarding against injury or harm, and (4) the

    consequences of placing the burden upon the [defendant].” (Doc. # 218 at 59–61.)

    Magistrate Judge Hegarty concluded that “the Taco Bell factors weigh decidedly against

    finding a duty to investigate allegations of misconduct by former members/athletes for

    purposes of attaching liability for negligence.” (Id. at 61.) Because Plaintiffs failed to

    establish that Defendant USAT owed them a legal duty, the Magistrate Judge

    recommended that the Court dismiss the negligence claim as alleged against Defendant

    USAT. (Id. at 61, 64.)

           Turning to Defendant USOC, Magistrate Judge Hegarty recommended that the

    Court deny its Motion to Dismiss Claim 19. (Id. at 64.) With respect to the first element

    of a negligence claim, the existence of a legal duty to Plaintiffs, he accepted Plaintiffs’

    contention that Defendant USOC had “assumed a duty by intervening in the affairs of

    the NGBs and of Plaintiffs, setting up SafeSport, asking Alperstein to turn his

    investigation over to SafeSport . . . and inducing Plaintiffs’ reliance on [Defendant]

    USOC’s help.” (Id. at 61–63) (quoting Doc. # 139 at 50–51) (citing Jefferson Cty. Sch.


                                                 54
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 55 of 73




    Dist. R-1 v. Justus By and Through Justus, 725 P.2d 767 (Colo. 1986)). As to the third

    element, resulting damages to Plaintiffs, Magistrate Judge Hegarty rejected Defendant

    USOC’s contention that Plaintiffs’ negligence claim must fail because they do not allege

    physical damages. (Id. at 63–64.) Plaintiffs, he explained, “allege physical injuries in

    addition to emotional distress.” (Id. at 64.) In sum, he found that Plaintiffs allege the

    elements required “for stating a negligence claim in Colorado.” (Id.)

                  b.     Objections to the Recommendation and the Court’s Review

           Plaintiffs object to the recommendation to dismiss Defendant USAT from the

    negligence claim on the grounds that, “like [Defendant] USOC, [Defendant] USAT

    assumed a duty by launching an investigating and engaging in efforts to address past

    harms and is liable for the state law claims for the same reasons as [Defendant]

    USOC.” (Doc. # 227 at 18.) They also fault Magistrate Judge Hegarty for determining

    that Plaintiffs have not sufficiently alleged Defendant USAT owed them a legal duty,

    characterizing his “plainly improper” analysis on that point as “pursu[ing] this defense on

    [Defendant] USAT’s behalf” and “veer[ing] into fact-finding and factor-weighing (which is

    categorically improper at the motion to dismiss stage.” (Id.)

           Plaintiffs waived their objection that Defendant USAT assumed a legal duty

    “starting in 2014 when it engaged Mr. Alperstein to investigate the complaints of these

    former athletes against the Lopez brothers, . . . to implement recommended SafeSport

    policies, and to gather evidence, make reports, and initiate disciplinary or ethics

    proceedings against the Lopez brothers.” (Id. at 21.) They did not assert it (nor any

    position remotely similar to it) in their Response to Defendant USAT’s Motion to Dismiss


                                                 55
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 56 of 73




    (in which Defendant USAT had asserted it did not owe Plaintiffs any legal duty) (Doc.

    # 109 at 21–23). (Doc. # 139 at 48–49.) Rather, Plaintiffs made a policy argument that

    Defendant “USAT’s duty rule would incentivize bad actors . . . to ‘expel’ victims . . . and

    then claim no duty is owed to any victim because the victim is now a ‘former’ athlete.”

    (Id.) Because Plaintiffs waived their contention that Defendant USAT assumed a legal

    duty to them, see Marshall, 75 F.3d at 1426, the Court declines to consider it, see Stout,

    2018 WL 2948222 at *4.

           The Court rejects Plaintiffs’ contention that it was improper for Magistrate Judge

    Hegarty to determine that “the Taco Bell factors weigh decidedly against finding a duty

    to investigate allegations of misconduct by former members/athletes for purposes of

    attaching liability for negligence” (Doc. # 218 at 61). (Doc. # 227 at 18–19.) Plaintiffs

    offer no support for their bald assertion that “the duty factors cannot be weighed at the

    Rule 12(b)(6) stage.” (Id.) And this Court has located case law in which Colorado

    courts have decided at the motion to dismiss stage whether a plaintiff established that

    the defendant owed the plaintiff a legal duty. E.g., N.M. by and through Lopez v.

    Trujillo, 2017 CO 79, ¶ 36 (holding as a matter of law that the defendant did not owe the

    plaintiff a duty of care, on appeal of the district court’s finding the same at the motion to

    dismiss stage). The Court does not see anything improper in the Magistrate Judge’s

    evaluation that Plaintiffs have not sufficiently alleged that Defendant USAT owed them a

    duty. It affirms and adopts Magistrate Judge Hegarty’s recommendation to grant

    Defendant USAT’s Motion to Dismiss as to Plaintiffs’ negligence claim.




                                                 56
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 57 of 73




           Defendant USOC objects to Magistrate Judge Hegarty’s recommendation to

    deny its Motion to Dismiss the negligence claim for three reasons, corresponding to the

    three elements of a negligence claim. (Doc. # 224 at 8–13.) First, Defendant USOC

    argues that the Magistrate Judge’s finding that it had assumed a duty to Plaintiff was

    erroneous because the Magistrate Judge did not accurately or completely apply the test

    developed by Colorado courts for when “this narrow doctrine applies.” (Id. at 8–11.)

    Second, it asserts that the Magistrate Judge “did not consider [its] argument that the

    SAC fails to allege that [Defendant] USOC breached any purported duty.” (Id. at 11.)

    And third, Defendant USOC contends that Magistrate Judge Hegarty’s conclusion that

    Plaintiffs plausibly allege damages was unfounded. (Id. at 12–13.)

           Upon de novo review, the Court agrees with Defendant USOC that Plaintiffs fail

    to state a claim of negligence against Defendant USOC. Specifically, Plaintiffs fail to

    adequately allege the third element of their negligence claim—that Defendant USOC’s

    purportedly negligent conduct caused them legally cognizable damages. As Magistrate

    Judge recognized (Doc. # 218 at 63), Colorado courts “have never recognized a cause

    of action for emotional distress grounded in negligence without proof that the plaintiff

    sustained physical injury.” Culpepper v. Pearl Street Bldg., 877 P.2d 877, 880 n.3

    (Colo. 1994); see Williams v. Continental Airlines, Inc., 943 P.2d 10, 16 (Colo. App.

    1996) (“[S]imple negligence cannot provide the basis for the recovery of damages for

    mental or emotional suffering, unless such negligence has resulted in either physical

    injury or in the creation of a reasonable risk of bodily harm.”).




                                                 57
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 58 of 73




           Here, Plaintiffs have not alleged physical injury during the relevant time period as

    a result of Defendant USOC’s purportedly negligent handling of the investigation of the

    Lopez Defendants. The Court does not accept Plaintiffs’ conclusory allegation in Claim

    19 that they “have suffered . . . physical injuries” because that allegation lacks any

    supporting factual enhancement. See (Doc. # 68 at 178); Iqbal, 556 U.S. at 678.

    Though the Court does not question Plaintiffs’ claims of physical injuries from the Lopez

    Defendants’ alleged abuse, Plaintiffs’ last reported contact with the Lopez Defendants

    was in 2013. Such physical injuries were not caused by Defendant USOC’s

    investigation (or any lack thereof), and they are well outside of the statute of limitations

    for this claim. There is simply no allegation that Defendant USOC’s handling of the

    investigation within the statute of limitations—2016 through 2018—caused Plaintiffs’

    physical injuries. The Court disagrees with Magistrate Judge Hegarty’s finding

    otherwise. See (Doc. # 218 at 64.) The sole example of an alleged physical injury

    Magistrate Judge Hegarty cited was Plaintiff Mandy Meloon’s assertion in the SAC that

    she was treated in 2015 for PTSD “caused by the sexual trauma she endured at the

    hands of the Lopez brothers” and the Institutional Defendants. (Id.) (citing Doc. # 68 at

    112). However, Plaintiffs have withdrawn Plaintiff Meloon’s individual claims (Claims 1

    and 2), and she was treated for PTSD in 2015, outside of the statute of limitations for

    this claim. Because the SAC tenders only naked assertions of physical injuries caused

    by Defendant USOC’s allegedly negligent investigation and thus fails to establish the

    third element of a negligence claim, the Court dismisses Plaintiffs’ negligence claim

    against Defendant USOC.


                                                 58
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 59 of 73




           4.     Claim 20: All Plaintiffs’ claim of gross negligence against the
                  Institutional Defendants

           In Claim 20, Plaintiffs allege that the Institutional Defendants were grossly

    negligent in breaching their duties to Plaintiffs by “[e]ngaging in conduct that was

    wanton and willful, [and] reckless[] and in conscious disregard of the safety of female

    taekwondo athletes, including Plaintiffs.” (Doc. # 68 at 179.) As an example of such

    gross negligence, they contend that the Institutional Defendants “suspended an ongoing

    investigation and related restriction in order for [Defendant] Steven Lopez to compete

    and [Defendant] Jean Lopez to coach at the 2016 Olympics and 2017 World

    Championships.” (Id. at 179–81.)

           Colorado courts have recognized a tort of gross negligence or willful and wanton

    conduct. See, e.g., Hamill v. Cheley Colo. Camps, Inc., 262 P.3d 945, 954 (Colo. App.

    2011); Forman v. Brown, 944 P.2d 559, 564 (Colo. App. 1996). Gross negligence is

    “action committed recklessly, with conscious disregard for the safety of others.” Hamill,

    262 P.3d at 954 (citing Forman, 944 P.2d at 564). “Such conduct extends beyond mere

    unreasonableness.” Forman, 944 P.2d at 564 (citing Terror Mining Co. v. Roter, 866

    P.2d 929 (Colo. 1994)). Whether a defendant's conduct is purposeful or reckless is

    ordinarily a question of fact; however, ‘if the record is devoid of sufficient evidence to

    raise a factual issue, then the question may be resolved by the court as a matter of

    law.’” Hamill, 262 P.3d at 954 (citing Forman, 944 P.2d at 564).

           Both Institutional Defendants argued for the dismissal of Plaintiffs’ gross

    negligence claim in their arguments for the dismissal of Plaintiffs’ negligence claim.

    Neither Institutional Defendant treated the gross negligence claim differently than the

                                                 59
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 60 of 73




    negligence claim, though Defendant USOC briefly highlighted the “higher standard” of

    gross negligence. See (Doc. # 109 at 20–23; Doc. # 108 at 22–24.) The Court

    summarized the Institutional Defendants’ arguments regarding the dismissal of

    Plaintiffs’ negligence claims in Section III(C)(3) above.

                  a.     Magistrate Judge Hegarty’s Recommendation

           Magistrate Judge Hegarty “reach[ed] the same conclusions for this claim as

    Claim 19,” Plaintiffs’ negligence claim. (Doc. # 218 at 64.) He therefore recommended

    that Defendant USAT’s Motion to Dismiss be granted and that Defendant USOC’s

    Motion to Dismiss be denied as to Plaintiffs’ gross negligence claim. (Id.)

                  b.     Objections to the Recommendation and the Court’s Review

           Plaintiffs object to Magistrate Judge Hegarty’s recommendation regarding this

    dismissal of Defendant USAT from their negligence and gross negligence claims; they

    treat their negligence and gross negligence claims as essentially the same. See (Doc.

    # 227 at 18–23.) First, Plaintiffs object to Magistrate Judge Hegarty’s recommendation

    that Defendant USAT be dismissed from their gross negligence claim because they

    believe that Defendant USAT “assumed a duty by launching an investigation and

    engaging in efforts to address past harms.” (Doc. # 227 at 18.) Plaintiffs waived this

    objection, as the Court described in the context of the previous claim. Next, Plaintiffs

    assert that Magistrate Judge Hegarty erred by applying the Taco Bell factors and finding

    that Defendant USAT did not owe Plaintiffs a legal duty. (Doc. # 227 at 18–19.) The

    Court rejects this argument for the reasons it explained in Section III(C)(3)(b) above.

    The Court affirms and adopts Magistrate Judge Hegarty’s recommendation to dismiss


                                                 60
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 61 of 73




    Defendant USAT from Claim 20, the gross negligence claim, because Plaintiffs fail to

    plausibly allege that Defendant USAT owed them a duty.

           Defendant USOC objects to Magistrate Judge Hegarty’s recommendation that

    the Court deny its Motion to Dismiss with respect to Plaintiffs’ gross negligence claim;

    they fault him for “failing to analyze whether the SAC alleges that [Defendant] USOC

    acted with the culpability to establish gross negligence, even though [it] highlighted the

    stringent standard for that claim.” (Doc. # 224 at 13–14.) The Court agrees that the

    Recommendation did not assess whether Plaintiffs’ allegations satisfy the standard of

    gross negligence—“action committed recklessly, with conscious disregard for the safety

    of others,” Hamill, 262 P.3d at 954 (citing Forman, 944 P.2d at 564).

           The Court agrees with Defendant USOC upon de novo review that Plaintiffs do

    not state a legally sufficient claim of gross negligence against Defendant USOC. The

    Court does not even need to reach whether Plaintiffs adequately allege that Defendant

    USOC acted recklessly, with conscious disregard for their safety, because Plaintiffs fail

    to establish that they were physically injured by Defendant USOC’s conduct between

    2016 and 2018. The Court explained Plaintiffs’ failure to allege this element in Section

    III(C)(3)(b) above. For the same reason that Plaintiffs’ negligence claim against

    Defendant USOC fails, so too does their gross negligence claim against Defendant

    USOC. The Court therefore grants Defendant USOC’s Motion to Dismiss as to the

    gross negligence claim.




                                                61
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 62 of 73




           5.     Claim 21: All Plaintiffs’ claim of outrageous conduct against
                  Defendant USOC

           Finally, Plaintiffs allege in Claim 21 that Defendant USOC “engaged in extreme

    and outrageous conduct” by, “among other things,” “[c]ontinuing to support and clothe

    [Defendants] Steven and Jean Lopez with the legitimacy and authority of Team USA,

    despite having actual and constructive knowledge of their decades-long pattern of serial

    sexual predation.”12 (Doc. # 68 at 182–83.) The SAC states that “[a]s a direct and

    proximate result of the outrageous conduct,” especially “the August 2018 reinstatement

    of [Plaintiffs’] abuser,” “Plaintiffs have suffered severe emotional distress.” (Id. at 184.)

           The tort of outrageous conduct exists in Colorado. Churchey v. Adolph Coors

    Co., 759 P.2d 1336, 1349 (Colo. 1988).

           The elements of liability for the tort of extreme and outrageous conduct are
           that: 1. the defendant engaged in extreme and outrageous conduct; 2. the
           defendant engaged in the conduct recklessly or with the intent of causing
           the plaintiff severe emotional distress; and 3. The plaintiff incurred severe
           emotional distress which was caused by the defendant’s conduct.

    Culpepper, 877 P.2d at 882 (citing CJI-Civ.3d 23:1). Proof of accompanying physical

    injury is not required. Id. (citing Rugg v. McCarty, 476 P.2d 753, 756 (Colo. 1970)).

    With respect to the first element, the Colorado Supreme Court has explained that the

    conduct must be:

           [S]o outrageous in character, and so extreme in degree, as to go beyond all
           possible bounds of decency, and to be regarded as atrocious, and utterly

    12
       Plaintiffs initially asserted this claim of outrageous conduct against Defendant USOC and
    SafeSport. (Doc. # 68 at 182–84.) Several of the SAC’s allegations of outrageous conduct are,
    to the best of this Court’s understanding, focused on SafeSport’s conduct. See (id. at 183)
    (concerning SafeSport’s April 3, 2018 report about Defendant Jean Lopez and its subsequent
    appellate proceedings). As the Court noted above, Plaintiffs voluntarily dismissed SafeSport
    from this action on March 20, 2018. (Doc. # 223.)

                                                  62
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 63 of 73




              intolerable in a civilized community. Generally, the case is one in which the
              recitation of the facts to an average member of the community would arouse
              his resentment against the actor, and lead him to exclaim, “Outrageous!”

    Churchey, 759 P.2d at 1350 (quoting Rugg, 476 P.2d at 756). As to the second

    element:

              A person acts with intent to cause severe emotional distress when he
              engages in conduct with the purpose of causing severe emotional distress
              to another person, or he knows that his conduct is certain or substantially
              certain to have that result. A person acts recklessly in causing severe
              emotional distress in another if, at the time of the conduct, he knew or
              reasonably should have known that there was a substantial probability that
              his conduct would cause severe emotional distress to the other person.

    Culpepper, 877 P.2d at 882–83 (citing CJI-Civ.3d 23:3). “Although the jury ultimately

    determines whether conduct is outrageous,” Han Ye Lee v. Colo. Times, Inc., 222 P.3d

    957, 963 (Colo. App. 2009), “the court should determine in the first instance whether

    reasonable people may differ as to whether the conduct of the defendant has been

    ‘sufficiently extreme and outrageous to result in liability,’” Churchey, 759 P.2d at 1350.

              Defendant USOC moved to dismiss Plaintiffs’ outrageous conduct claim on the

    grounds that Plaintiffs’ claim, which it described as being grounded “in allegations that

    [SafeSport] reinstated [Defendant] Jean Lopez in August 2018,” fails “to meet the bar for

    outrageous conduct.” (Doc. # 108 at 24–25.) Critically, it argued, “the SAC fails to

    allege that [Defendant] USOC played any role in the reinstatement of Jean Lopez.” (Id.

    at 24.)

                    a.     Magistrate Judge Hegarty’s Recommendation

              Magistrate Judge Hegarty recommended that the Court deny Defendant USOC’s

    Motion to Dismiss as to Plaintiffs’ outrageous conduct claim, finding that “there are


                                                   63
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 64 of 73




    sufficient allegations that could lead a jury to conclude that ‘[Defendant USOC] acted

    recklessly with the knowledge that there was a substantial probability that [its] conduct

    would cause severe emotional distress.’” (Doc. # 218 at 66.) He cited the SAC’s

    allegations that Defendant USOC “secretly” worked with Defendant USAT “behind

    closed doors to make sure that the investigation against the Lopez brothers was

    delayed and obstructed because of their key roles in the 2016 Olympics,” that it and

    Defendant USAT “wanted” and allowed the Lopez Defendants to participate in the 2016

    Olympics, and that it and Defendant USAT paid the Lopez Defendants to participate in

    other international competitions, such as the 2017 World Championships, “[a]midst the

    Alperstein investigation from 2015 [to] 2018.” (Id.) (citing Doc. # 68 at 63–64, 67, 71–

    72).

                  b.      Objections to the Recommendation and the Court’s Review

           Defendant USOC takes issue with the Recommendation’s treatment of Claim 21

    on three grounds. (Doc. # 224 at 14–15.) It first argues that “Claim 21, as pled,

    involves only SafeSport’s conduct,” and that the Magistrate Judge “did not, nor could

    he, conclude that [Defendant] USOC participated in or controlled those proceedings.”

    (Id. at 14.) Second, it asserts that Magistrate Judge Hegarty “failed to undertake the

    necessary analysis of outrageousness.” (Id.) And third, Defendant USOC argues that

    “the SAC fails to allege the required culpability: that [it] ‘intentionally or recklessly

    caused severe emotional distress.’” (Id. at 15) (quoting Coors Brewing Co. v. Floyd,

    978 P.2d 663, 666 (Colo. 1999)).




                                                   64
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 65 of 73




           Defendant USOC is correct that the Magistrate Judge erred by not examining “in

    the first instance whether reasonable people may differ as to whether the conduct of the

    defendant has been ‘sufficiently extreme and outrageous to result in liability.’” See (id.

    at 14); Churchey, 759 P.2d at 1350. De novo review of Defendant USOC’s Motion to

    Dismiss with respect to Claim 21 is therefore warranted.

           The Court begins its de novo review by determining if reasonable persons could

    differ on whether Defendant USOC’s alleged conduct was outrageous. See Han Ye

    Lee, 222 P.2d at 963. “In determining whether a plaintiff has alleged behavior that is

    outrageous as a matter of law, the trial court must analyze the totality of the defendant’s

    conduct.” Id. (citing Green v. Qwest Servs. Corp., 155 P.3d 383, 385 (Colo. App.

    2006)). The Court concludes that Plaintiffs’ sole allegation in Claim 21 regarding

    Defendant USOC, that it “support[ed] and clothe[d]” the Lopez defendants “with the

    legitimacy and authority of Team USA” despite knowing of “their decades-long patter of

    serial sexual predation,” is not sufficiently outrageous as a matter of law. It is too simple

    and vague to plausibly allege conduct by Defendant USOC that went “beyond all

    possible bounds of decency” and that could be regarded as “utterly intolerable in a

    civilized community.” See Coors Brewing Co., 978 P.2d at 666. Plaintiffs implicitly

    concede that their allegations of outrageous conduct by Defendant USOC are scant,

    stating in their Response to Defendant USOC’s Objection that “[d]iscovery will reveal

    the merits of the claim.” (Doc. # 231 at 30.) In light of the Court’s conclusion that

    Plaintiffs fail to allege Defendant USOC’s outrageousness as a matter of law, the Court

    dismisses Claim 21 in its entirety. See Coors Brewing Co., 978 P.2d at 666 (concluding


                                                 65
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 66 of 73




    that the conduct the plaintiff alleged was insufficient to state a claim for intentional

    infliction of emotional distress by outrageous conduct); Culpepper, 877 P.2d at 883

    (affirming the trial court’s conclusion that no reasonable person could have found that

    the conduct of the defendants was outrageous).

    D.       PLAINTIFFS’ PROPOSED CLASSES

             Plaintiffs bring this action individually and on behalf of two proposed nationwide

    classes, the “Injunction Class” and the “Damages Class,” as the Court described in

    Section I(B) above. (Doc. # 68 at 134–37.) Plaintiffs define their Injunction Class,

    asserted under Rule 23(b)(2), as:

             All USOC-governed female athletes (subject to the USOC’s “commercial
             terms” page or any other contract).

    (Id. at 134.) They define the Damages Class, asserted under Rule 23(b)(3) “and/or”

    Rule 23(c)(4), as:

             All USOC-governed female athlete (subject to the USOC’s “commercial
             terms” page or any other contract and who (1) participated in taekwondo
             from 2003 to present and (2) traveled or trained with Jean Lopez, Peter
             Lopez, or Steven Lopez.

    (Id.)

             Defendant USOC, after arguing for the dismissal of all claims pursuant to Rule

    12(b)(6), alternatively moved under Rule 12(f) to “strike both putative nationwide

    classes as facially overbroad.”13 (Doc. # 108 at 25.) The Injunction Class, it contended,



    13
         Federal Rule of Civil Procedure 12(f) provides:
             The court may strike from a pleading an insufficient defense or any redundant,
             immaterial, impertinent, or scandalous matter. The court may act:
                 (1) on its own; or

                                                   66
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 67 of 73




    improperly encompasses all USOC-governed female athletes, “irrespective of their

    sport.” (Id.) The Damages Class “would sweep in untimely claims against [Defendant]

    USOC,” it continued, because it includes all females taekwondo athletes governed by

    Defendant USOC since 2003. (Id.) And finally, Defendant USOC asserted that neither

    the Injunction Class nor the Damages Class “is limited to athletes who suffered an

    alleged injury—i.e., athletes who were allegedly abused by the Lopez brothers.” (Id.) It

    encouraged this Court to follow other “Courts in this District” that “have stricken alleged

    putative classes that, as here, include class members ‘regardless of whether they were

    ever injured’ by the alleged conduct.” (Id.) (quoting Edwards v. Zenimax Media Inc.,

    2012 WL 4378219, No. 12-cv-00411-WYD-KLM, *5 (D. Colo. Sept. 25, 2012)).

                    a.      Magistrate Judge Hegarty’s Recommendation

            Magistrate Judge Hegarty recommended that Defendant USOC’s Motion to

    Strike be denied as to the Injunction Class. (Doc. # 218 at 71.) He rejected Defendant

    USOC’s argument that the Injunction Class is overbroad because it includes all USOC-

    governed female athletes, not just those who compete in taekwondo; “this purported

    defect,” he wrote, “does not warrant striking the allegations.” (Id. at 70.) Magistrate

    Judge Hegarty explained that he relied on the Tenth Circuit’s opinion in DG ex rel.

    Stricklin v. Devaughn, 594 F.3d 1188, 1194–98 (10th Cir. 2010), “as guidance.”14 (Doc.


                 (2) on motion made by a party either before responding to the pleading or, if a
                 response is not allowed, within 21 days after being served with the pleading.
    Fed. R. Civ. P. 12(f).
    14
       In Devaughn, the plaintiffs:
            [S]ought certification of a class of all children who are or will be in the legal custody
            of [the Oklahoma Department of Human Services (“OKDHS”)] due to a report or
            suspicion of abuse or neglect or who are or will be adjudicated deprived due to
            abuse or neglect—approximately 10,000 children. Named Plaintiffs allege[d]

                                                       67
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 68 of 73




    # 218 at 69–70.) He observed that class members of the Injunction Class “are athletes

    who sought to compete for Team USA, and they allege [Defendant] USOC subjected

    them to an unreasonable risk of harm by coaches or athletes within the system.” (Id. at

    70.) “In accord with Devaughn,” the Magistrate Judge found that the allegations

    concerning the Injunction Class “are appropriate.” (Id. at 70–71.)

           However, Magistrate Judge Hegarty recommended that the Court strike Plaintiffs’

    proposed Damages Class as overly broad because the Damages Class is not limited to

    athletes who allegedly suffered an injury. (Id. at 67–69.) He was persuaded by

    Edwards, 2012 WL 4378212 at *1–6, in which the Court granted the defendant’s motion

    to strike the plaintiff’s proposed class, defined as “all persons or entities residing in the

    State of Colorado who had purchased any version of the . . . video game,” which

    contained an animation defect. (Doc. # 218 at 67–68.) The Edwards Court agreed with



            OKDHS's agency-wide foster care policies and practices expose all class
            members to an impermissible risk of harm, violating their Fourteenth Amendment
            right to substantive due process, their Fifth and Fourteenth Amendment rights to
            procedural due process, and their liberty and privacy interests guaranteed by the
            First, Ninth and Fourteenth Amendments.
    DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1192–93 (10th Cir. 2010). The defendants
    argued that the proposed class definition was “overly broad” because “it include[d] children who
    are not under an actual or imminent threat of harm, thereby defeating commonality.” Id. at
    1195. On appeal, the Tenth Circuit affirmed the district court’s finding of commonality pursuant
    to Rule 23(a) because the plaintiffs “presented more than conclusory statements that OKDHS’s
    agency-wide monitoring policies and practices, or lack thereof, create a risk of harm shared by
    the entire class.” Id. at 1196. It explained:
            All class members, by virtue of being in OKDHS's foster care, are subject to the
            purportedly faulty monitoring policies of OKDHS, regardless of their individual
            differences; therefore, all members of the class are allegedly exposed to the same
            unreasonable risk of harm as a result of Defendants' unlawful practices. Though
            each class member may not have actually suffered abuse, neglect, or the risk of
            such harm, Defendants' conduct allegedly poses a risk of impermissible harm to
            all children in OKDHS custody.
    Id.

                                                   68
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 69 of 73




    the defendant that the proposed class was overbroad because it included members that

    never experienced the defect and members that sustained no injury, explaining:

           I find that this definition is inadequate because it is overbroad and includes
           Colorado residents who presumably purchased [the video game] from
           anyone, anywhere, at any time regardless of whether he or she was ever
           injured by or even experienced the alleged Defect.

    2012 WL 4378212 at *5 (emphasis added). Magistrate Judge Hegarty observed that

    “[t]his is the precise basis on which [Defendant] USOC relies for its arguments that

    Plaintiffs’ allegations [about the Damages Class] should be stricken here, and other

    courts have arrived at the same conclusion.” (Doc. # 218 at 68) (citing, e.g., Tietsworth

    v. Sears, 720 F. Supp. 2d 1123 (N.D. Cal. 2010)).

           With respect to Plaintiffs’ argument that it was “premature to conclude that

    members of the alleged [Damages Class] have not experienced any injury” because

    such an determination “requires factual assessments that can’t be made at the 12(b)(6)

    stage” (Doc. # 139 at 63–64), Magistrate Judge Hegarty noted that Defendant USOC’s

    request to strike the class action allegations was brought pursuant to Rule 12(f), not

    Rule 12(b)(6) (Doc. # 218 at 69). Edwards, he stated, “demonstrates that it is proper for

    a court to strike class allegations when the proposed class definition is overbroad.” (Id.)

    For these reasons, he recommended that Defendant USOC’s Motion to Strike be

    granted as to the Damages Class. (Id.)

                  b.     Objections to the Recommendation and the Court’s Review

          No party objects to Magistrate Judge Hegarty’s conclusion that the Injunction

    Class is not overbroad and should not be stricken at this stage. Seeing no clear error in



                                                69
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 70 of 73




    this portion of the Recommendation, the Court denies Defendant USOC’s request to

    strike Plaintiffs’ proposed Injunction Class.

          As to the Damages Class however, Plaintiffs object to the Recommendation.

    (Doc. # 227 at 23.) They take issue with it to the extent that Magistrate Judge Hegarty

    “did not allow [them] the opportunity to replead to cure the statute of limitations defect

    he identified, despite pointing out in footnote 6 that the authorities he relied upon

    allowed an amendment.” (Id.); see (Doc. # 218 at 60 n.6). Plaintiffs request that they

    “be permitted to reform the class definition because they can easily cure the technical

    defect on the limitations period by shortening the class period.” (Doc. # 227 at 23.)

          The Court denies Plaintiffs’ request and affirms Magistrate Judge Hegarty’s

    analysis of the overbreadth of the proposed Damages Class. Plaintiffs do not challenge

    the merits of Magistrate Judge Hegarty’s assessment. See (id.) And their request to

    “reform the class definition,” as Defendant USOC states, “disregard[s] the broader

    problem identified by [Defendant] USOC and acknowledged in the Recommendation:

    the alleged [D]amages [C]lass includes putative class members who were not

    damaged, whether within or without the limitations period.” (Doc. # 232 at 8.)

    Shortening the class period would not fix that fundamental deficiency in their class

    allegation. The Court therefore strikes Plaintiffs’ proposed Damages Class pursuant to

    Rule 12(f).

                                          IV.       CONCLUSION

           For the foregoing reasons, the Court ORDERS:




                                                    70
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 71 of 73




       1. The March 6, 2019 Recommendation of United States Magistrate Judge Michael

          E. Hegarty (Doc. # 218) is AFFIRMED AND ADOPTED IN PART and

          REJECTED IN PART;

       2. The Lopez Defendants’ Motion to Dismiss (Doc. # 106) is GRANTED IN PART

          and DENIED IN PART;

       3. Defendant USOC’s Motion to Dismiss and Motion to Strike Class Action

          Allegations (Doc. # 108) is GRANTED IN PART and DENIED IN PART;

       4. Defendant USAT’s Motion to Dismiss (Doc. # 109) is GRANTED IN PART and

          DENIED IN PART;

       5. The following claims are DISMISSED:

             a. Claim 14: All Plaintiffs’ claim of obstruction, attempted obstruction, and

                interference with enforcement, in violation of 18 U.S.C. §§ 1590(b),

                1591(d), 1595(a), and 2255, against Defendant USOC;

             b. Claim 15: All Plaintiffs’ claim of violation of RICO, 18 U.S.C. § 1962(d),

                against all Defendants;

             c. Claim 16: All Plaintiffs’ claim of negligent supervision against the

                Institutional Defendants;

             d. Claim 17: All Plaintiffs’ claim of negligent retention against the Institutional

                Defendants;

             e. Claim 19: All Plaintiffs’ claim of negligence against the Institutional

                Defendants and SafeSport;




                                                71
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 72 of 73




             f. Claim 20: All Plaintiffs’ claim of gross negligence against the Institutional

                 Defendants and SafeSport; and

             g. Claim 21: All Plaintiffs’ claim of outrageous conduct against Defendant

                 USOC and SafeSport.

       6. Plaintiffs’ proposed Damages Class is STRICKEN;

       7. Defendant Jean Edwards is DISMISSED WITH PREJUDICE from this action;

       8. The following claims survive Defendants’ Motions to Dismiss, to the extent that

          the alleged conduct took place within the applicable statute of limitations, as

          described above:

             a. Claim 1: Plaintiff Meloon’s claim of forced labor, in violation of 18 U.S.C.

                 §§ 1589(a), 1595(a), and 2255, against Defendant Steven Lopez;

             b. Claim 4: Plaintiff Joslin’s claim of forced labor, in violation of 18 U.S.C.

                 §§ 1589(b) and 1595(a), against Defendant USAT;

             c. Claim 5: Plaintiff Joslin’s claim of trafficking with respect to forced labor, in

                 violation of 18 U.S.C. §§ 1590(a) and 1595(a), against Defendant Steven

                 Lopez and Defendant USAT;

             d. Claim 8: Plaintiff Means’s claim of forced labor, in violation of 18 U.S.C.

                 §§ 1589(a), 1595(a), and 2255, against Defendant Steven Lopez;

             e. Claim 9: Plaintiff Means’s claim of forced labor, in violation of 18 U.S.C.

                 §§ 1589(b) and 1595(a), against the Institutional Defendants;




                                                72
Case 1:18-cv-00981-CMA-MEH Document 266 Filed 09/27/19 USDC Colorado Page 73 of 73




            f. Claim 10: Plaintiff Means’s claim of trafficking with respect to forced labor,

               in violation of 18 U.S.C. §§ 1590(a), 1595(a), and 2255, against Defendant

               Steven Lopez;

            g. Claim 13: Plaintiff Means’s claim of sexual exploitation, transportation, and

               illegal sexual activity, in violation of 18 U.S.C. §§ 2242, 2421, 2422,

               2423(a)–(c), and 2255, against Defendant Steven Lopez;

            h. Claim 14: All Plaintiffs’ claim of obstruction, attempted obstruction, and

               interference with enforcement, in violation of 18 U.S.C. §§ 1590(b),

               1591(d), 1595(a), and 2255, against Defendant USAT.




          DATED: September 27, 2019
                                                   BY THE COURT:



                                                   _______________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              73
